Exhibit 10.31

 

BRIDGE LOAN AGREEMENT

 

Dated as of August 1, 2005

 

among

 

COPANO ENERGY, L.L.C.,
as the Borrower,

 

BANC OF AMERICA BRIDGE LLC,
as Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01

 

Defined Terms

 

1.02

 

Other Interpretive Provisions

 

1.03

 

Accounting Terms

 

1.04

 

Rounding

 

1.05

 

Times of Day

 

 

 

 

 

ARTICLE II. THE BRIDGE FACILITY

 

2.01

 

The Bridge Loans

 

2.02

 

Conversion to Rollover Loans

 

2.03

 

Option to Exchange Rollover Loans for Exchange Notes; Exchange Notes Provisions

 

2.04

 

Prepayments

 

2.05 [a05-13293_1ex10d31.htm#a2_05ReductionOfCommitments_155751]

 

Reduction of Commitments
[a05-13293_1ex10d31.htm#a2_05ReductionOfCommitments_155751]

 

2.06 [a05-13293_1ex10d31.htm#a2_06RepaymentOfBridgeLoans_155753]

 

Repayment of Bridge Loans
[a05-13293_1ex10d31.htm#a2_06RepaymentOfBridgeLoans_155753]

 

2.07 [a05-13293_1ex10d31.htm#a2_07Interest__155756]

 

Interest [a05-13293_1ex10d31.htm#a2_07Interest__155756]

 

2.08 [a05-13293_1ex10d31.htm#a2_08Fees__155800]

 

Fees [a05-13293_1ex10d31.htm#a2_08Fees__155800]

 

2.09 [a05-13293_1ex10d31.htm#a2_09ComputationOfInterestAndFees_155802]

 

Computation of Interest and Fees
[a05-13293_1ex10d31.htm#a2_09ComputationOfInterestAndFees_155802]

 

2.10 [a05-13293_1ex10d31.htm#a2_10EvidenceOfDebt__155805]

 

Evidence of Debt [a05-13293_1ex10d31.htm#a2_10EvidenceOfDebt__155805]

 

2.11 [a05-13293_1ex10d31.htm#a2_11PaymentsGenerallyAdministrat_155809]

 

Payments Generally; Administrative Agent’s Clawback
[a05-13293_1ex10d31.htm#a2_11PaymentsGenerallyAdministrat_155809]

 

2.12 [a05-13293_1ex10d31.htm#a2_12SharingOfPaymentsByLenders_155816]

 

Sharing of Payments by Lenders
[a05-13293_1ex10d31.htm#a2_12SharingOfPaymentsByLenders_155816]

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-13293_1ex10d31.htm#ArticleIii_TaxesYieldProtectionAn_155820]

 

3.01 [a05-13293_1ex10d31.htm#a3_01Taxes__155821]

 

Taxes [a05-13293_1ex10d31.htm#a3_01Taxes__155821]

 

3.02 [a05-13293_1ex10d31.htm#a3_02Illegality__155829]

 

Illegality [a05-13293_1ex10d31.htm#a3_02Illegality__155829]

 

3.03 [a05-13293_1ex10d31.htm#a3_03InabilityToDetermineRates__155832]

 

Inability to Determine Rates
[a05-13293_1ex10d31.htm#a3_03InabilityToDetermineRates__155832]

 

3.04 [a05-13293_1ex10d31.htm#a3_04IncreasedCostsReservesOnEuro_155833]

 

Increased Costs; Reserves on Eurodollar Rate Loans
[a05-13293_1ex10d31.htm#a3_04IncreasedCostsReservesOnEuro_155833]

 

3.05 [a05-13293_1ex10d31.htm#a3_05CompensationForLosses_155839]

 

Compensation for Losses
[a05-13293_1ex10d31.htm#a3_05CompensationForLosses_155839]

 

3.06 [a05-13293_1ex10d31.htm#a3_06MitigationObligationsReplace_155841]

 

Mitigation Obligations; Replacement of Lenders
[a05-13293_1ex10d31.htm#a3_06MitigationObligationsReplace_155841]

 

3.07 [a05-13293_1ex10d31.htm#a3_07Survival__155844]

 

Survival [a05-13293_1ex10d31.htm#a3_07Survival__155844]

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO BRIDGE LOANS
[a05-13293_1ex10d31.htm#ArticleIv_ConditionsPrecedentToBr_155846]

 

4.01 [a05-13293_1ex10d31.htm#a4_01ConditionsPrecedentToBridgeL_155849]

 

Conditions Precedent to Bridge Loans
[a05-13293_1ex10d31.htm#a4_01ConditionsPrecedentToBridgeL_155849]

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES
[a05-13293_1ex10d31.htm#ArticleV_RepresentationsAndWarran_155858]

 

5.01 [a05-13293_1ex10d31.htm#a5_155859]

 

Existence, Qualification and Power; Compliance with Laws
[a05-13293_1ex10d31.htm#a5_155859]

 

5.02 [a05-13293_1ex10d31.htm#a5_02AuthorizationNoContravention_155900]

 

Authorization; No Contravention
[a05-13293_1ex10d31.htm#a5_02AuthorizationNoContravention_155900]

 

5.03 [a05-13293_1ex10d31.htm#a5_03GovernmentalAuthorizationOth_155904]

 

Governmental Authorization; Other Consents
[a05-13293_1ex10d31.htm#a5_03GovernmentalAuthorizationOth_155904]

 

5.04 [a05-13293_1ex10d31.htm#a5_04BindingEffect_ThisAgreementH_155905]

 

Binding Effect [a05-13293_1ex10d31.htm#a5_04BindingEffect_ThisAgreementH_155905]

 

5.05 [a05-13293_1ex10d31.htm#a5_05FinancialStatementsNoMateria_155907]

 

Financial Statements; No Material Adverse Effect; No Internal Control Event
[a05-13293_1ex10d31.htm#a5_05FinancialStatementsNoMateria_155907]

 

5.06 [a05-13293_1ex10d31.htm#a5_06Litigation_ThereAreNoActions_155909]

 

Litigation [a05-13293_1ex10d31.htm#a5_06Litigation_ThereAreNoActions_155909]

 

5.07 [a05-13293_1ex10d31.htm#a5_07NoDefault_NeitherTheBorrower_155911]

 

No Default [a05-13293_1ex10d31.htm#a5_07NoDefault_NeitherTheBorrower_155911]

 

5.08 [a05-13293_1ex10d31.htm#a5_08OwnershipOfPropertyLiens_Eac_155912]

 

Ownership of Property; Liens
[a05-13293_1ex10d31.htm#a5_08OwnershipOfPropertyLiens_Eac_155912]

 

5.09 [a05-13293_1ex10d31.htm#a5_09EnvironmentalCompliance_TheB_155914]

 

Environmental Compliance
[a05-13293_1ex10d31.htm#a5_09EnvironmentalCompliance_TheB_155914]

 

5.10 [a05-13293_1ex10d31.htm#a5_10Insurance_ThePropertiesOfThe_155915]

 

Insurance [a05-13293_1ex10d31.htm#a5_10Insurance_ThePropertiesOfThe_155915]

 

5.11 [a05-13293_1ex10d31.htm#a5_11Taxes_TheBorrowerAndItsSubsi_155916]

 

Taxes [a05-13293_1ex10d31.htm#a5_11Taxes_TheBorrowerAndItsSubsi_155916]

 

5.12 [a05-13293_1ex10d31.htm#a5_12ErisaCompliance__155917]

 

ERISA Compliance [a05-13293_1ex10d31.htm#a5_12ErisaCompliance__155917]

 

 

--------------------------------------------------------------------------------


 

5.13 [a05-13293_1ex10d31.htm#a5_13SubsidiariesEquityInterests__155928]

 

Subsidiaries; Equity Interests
[a05-13293_1ex10d31.htm#a5_13SubsidiariesEquityInterests__155928]

 

5.14 [a05-13293_1ex10d31.htm#a5_14MarginRegulationsInvestmentC_155929]

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-13293_1ex10d31.htm#a5_14MarginRegulationsInvestmentC_155929]

 

5.15 [a05-13293_1ex10d31.htm#a5_15Disclosure_TheBorrowerHasDis_155931]

 

Disclosure [a05-13293_1ex10d31.htm#a5_15Disclosure_TheBorrowerHasDis_155931]

 

5.16 [a05-13293_1ex10d31.htm#a5_16ComplianceWithLaws_EachOfThe_155932]

 

Compliance with Laws
[a05-13293_1ex10d31.htm#a5_16ComplianceWithLaws_EachOfThe_155932]

 

5.17 [a05-13293_1ex10d31.htm#a5_17IntellectualPropertyLicenses_155933]

 

Intellectual Property; Licenses, Etc
[a05-13293_1ex10d31.htm#a5_17IntellectualPropertyLicenses_155933]

 

5.18 [a05-13293_1ex10d31.htm#a5_18LaborDisputesAndActsOfGod_Ne_155935]

 

Labor Disputes and Acts of God
[a05-13293_1ex10d31.htm#a5_18LaborDisputesAndActsOfGod_Ne_155935]

 

5.19 [a05-13293_1ex10d31.htm#a5_19Solvency_UponGivingEffectToT_155936]

 

Solvency [a05-13293_1ex10d31.htm#a5_19Solvency_UponGivingEffectToT_155936]

 

5.20 [a05-13293_1ex10d31.htm#a5_20AcquisitionClosing__155937]

 

Acquisition Closing [a05-13293_1ex10d31.htm#a5_20AcquisitionClosing__155937]

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS
[a05-13293_1ex10d31.htm#ArticleVi_AffirmativeCovenants_155940]

 

6.01 [a05-13293_1ex10d31.htm#a6_01FinancialStatements_DeliverT_155942]

 

Financial Statements
[a05-13293_1ex10d31.htm#a6_01FinancialStatements_DeliverT_155942]

 

6.02 [a05-13293_1ex10d31.htm#a6_02CertificatesOtherInformation_155944]

 

Certificates; Other Information
[a05-13293_1ex10d31.htm#a6_02CertificatesOtherInformation_155944]

 

6.03 [a05-13293_1ex10d31.htm#a6_03Notices_PromptlyNotifyTheAdm_155947]

 

Notices [a05-13293_1ex10d31.htm#a6_03Notices_PromptlyNotifyTheAdm_155947]

 

6.04 [a05-13293_1ex10d31.htm#a6_04PaymentOfObligations_PayAndD_155949]

 

Payment of Obligations
[a05-13293_1ex10d31.htm#a6_04PaymentOfObligations_PayAndD_155949]

 

6.05 [a05-13293_1ex10d31.htm#a6_05PreservationOfExistenceEtc_a_155951]

 

Preservation of Existence, Etc.
[a05-13293_1ex10d31.htm#a6_05PreservationOfExistenceEtc_a_155951]

 

6.06 [a05-13293_1ex10d31.htm#a6_06MaintenanceOfProperties_amai_155952]

 

Maintenance of Properties
[a05-13293_1ex10d31.htm#a6_06MaintenanceOfProperties_amai_155952]

 

6.07 [a05-13293_1ex10d31.htm#a6_07MaintenanceOfInsurance_Maint_155953]

 

Maintenance of Insurance
[a05-13293_1ex10d31.htm#a6_07MaintenanceOfInsurance_Maint_155953]

 

6.08 [a05-13293_1ex10d31.htm#a6_08ComplianceWithLaws_ComplyInA_155955]

 

Compliance with Laws
[a05-13293_1ex10d31.htm#a6_08ComplianceWithLaws_ComplyInA_155955]

 

6.09 [a05-13293_1ex10d31.htm#a6_09BooksAndRecords_MaintainProp_155956]

 

Books and Records
[a05-13293_1ex10d31.htm#a6_09BooksAndRecords_MaintainProp_155956]

 

6.10 [a05-13293_1ex10d31.htm#a6_10InspectionRights_PermitRepre_155957]

 

Inspection Rights
[a05-13293_1ex10d31.htm#a6_10InspectionRights_PermitRepre_155957]

 

6.11 [a05-13293_1ex10d31.htm#a6_11UseOfProceeds_UseTheProceeds_155958]

 

Use of Proceeds
[a05-13293_1ex10d31.htm#a6_11UseOfProceeds_UseTheProceeds_155958]

 

6.12 [a05-13293_1ex10d31.htm#a6_12AdditionalGuarantors_NotifyT_155959]

 

Additional Guarantors
[a05-13293_1ex10d31.htm#a6_12AdditionalGuarantors_NotifyT_155959]

 

6.13 [a05-13293_1ex10d31.htm#a6_13EnvironmentalMattersEnvironm_160009]

 

Environmental Matters; Environmental Reviews
[a05-13293_1ex10d31.htm#a6_13EnvironmentalMattersEnvironm_160009]

 

6.14 [a05-13293_1ex10d31.htm#a6_14ComplianceWithAgreements_Obs_160011]

 

Compliance with Agreements
[a05-13293_1ex10d31.htm#a6_14ComplianceWithAgreements_Obs_160011]

 

6.15 [a05-13293_1ex10d31.htm#a6_15UnrestrictedSubsidiaries_Wil_160013]

 

Unrestricted Subsidiaries
[a05-13293_1ex10d31.htm#a6_15UnrestrictedSubsidiaries_Wil_160013]

 

6.16 [a05-13293_1ex10d31.htm#a6_16PermanentFinancing_UseAllCom_160015]

 

Permanent Financing
[a05-13293_1ex10d31.htm#a6_16PermanentFinancing_UseAllCom_160015]

 

6.17 [a05-13293_1ex10d31.htm#a6_17ExchangeNoteIndenture_IfAnyO_160017]

 

Exchange Note Indenture
[a05-13293_1ex10d31.htm#a6_17ExchangeNoteIndenture_IfAnyO_160017]

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS
[a05-13293_1ex10d31.htm#ArticleVii_NegativeCovenants_160020]

 

7.01 [a05-13293_1ex10d31.htm#a7_01Liens_CreateIncurAssumeOrSuf_160021]

 

Liens [a05-13293_1ex10d31.htm#a7_01Liens_CreateIncurAssumeOrSuf_160021]

 

7.02 [a05-13293_1ex10d31.htm#a7_02Investments_MakeAnyInvestmen_160024]

 

Investments [a05-13293_1ex10d31.htm#a7_02Investments_MakeAnyInvestmen_160024]

 

7.03 [a05-13293_1ex10d31.htm#a7_03Indebtedness_CreateIncurAssu_160026]

 

Indebtedness [a05-13293_1ex10d31.htm#a7_03Indebtedness_CreateIncurAssu_160026]

 

7.04 [a05-13293_1ex10d31.htm#a7_04FundamentalChanges_MergeDiss_162012]

 

Fundamental Changes
[a05-13293_1ex10d31.htm#a7_04FundamentalChanges_MergeDiss_162012]

 

7.05 [a05-13293_1ex10d31.htm#a7_05Dispositions_MakeAnyDisposit_162018]

 

Dispositions [a05-13293_1ex10d31.htm#a7_05Dispositions_MakeAnyDisposit_162018]

 

7.06 [a05-13293_1ex10d31.htm#a7_06RestrictedPayments_DeclareOr_162021]

 

Restricted Payments
[a05-13293_1ex10d31.htm#a7_06RestrictedPayments_DeclareOr_162021]

 

7.07 [a05-13293_1ex10d31.htm#a7_07ChangeInNatureOfBusiness_Eng_162023]

 

Change in Nature of Business
[a05-13293_1ex10d31.htm#a7_07ChangeInNatureOfBusiness_Eng_162023]

 

7.08 [a05-13293_1ex10d31.htm#a7_08TransactionsWithAffiliates_E_162024]

 

Transactions with Affiliates
[a05-13293_1ex10d31.htm#a7_08TransactionsWithAffiliates_E_162024]

 

7.09 [a05-13293_1ex10d31.htm#a7_09BurdensomeAgreements_EnterIn_162025]

 

Burdensome Agreements
[a05-13293_1ex10d31.htm#a7_09BurdensomeAgreements_EnterIn_162025]

 

7.10 [a05-13293_1ex10d31.htm#a7_10UseOfProceeds_UseTheProceeds_162026]

 

Use of Proceeds
[a05-13293_1ex10d31.htm#a7_10UseOfProceeds_UseTheProceeds_162026]

 

7.11 [a05-13293_1ex10d31.htm#a7_11ProhibitedContracts_OtherTha_162027]

 

Prohibited Contracts
[a05-13293_1ex10d31.htm#a7_11ProhibitedContracts_OtherTha_162027]

 

7.12 [a05-13293_1ex10d31.htm#a7_12HedgingContracts_BeAPartyToO_162031]

 

Hedging Contracts
[a05-13293_1ex10d31.htm#a7_12HedgingContracts_BeAPartyToO_162031]

 

7.13 [a05-13293_1ex10d31.htm#a7_13Subsidiaries_CreateOrAcquire_162035]

 

Subsidiaries [a05-13293_1ex10d31.htm#a7_13Subsidiaries_CreateOrAcquire_162035]

 

7.14 [a05-13293_1ex10d31.htm#a7_14LimitationOnCreditExtensions_162037]

 

Limitation on Credit Extensions
[a05-13293_1ex10d31.htm#a7_14LimitationOnCreditExtensions_162037]

 

7.15 [a05-13293_1ex10d31.htm#a7_15RiskManagementCompliance_Ent_162038]

 

Risk Management Compliance
[a05-13293_1ex10d31.htm#a7_15RiskManagementCompliance_Ent_162038]

 

7.16 [a05-13293_1ex10d31.htm#a7_16SubordinatedDebt_MakeAnyPaym_162039]

 

Subordinated Debt
[a05-13293_1ex10d31.htm#a7_16SubordinatedDebt_MakeAnyPaym_162039]

 

7.17 [a05-13293_1ex10d31.htm#a7_17MaterialContracts_aCancelOrT_162040]

 

Material Contracts
[a05-13293_1ex10d31.htm#a7_17MaterialContracts_aCancelOrT_162040]

 

7.18 [a05-13293_1ex10d31.htm#a7_18DesignationAndConversionOfRe_162042]

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries
[a05-13293_1ex10d31.htm#a7_18DesignationAndConversionOfRe_162042]

 

7.19 [a05-13293_1ex10d31.htm#a7_19CapitalExpenditures_UseThePr_162101]

 

Capital Expenditures
[a05-13293_1ex10d31.htm#a7_19CapitalExpenditures_UseThePr_162101]

 

7.20 [a05-13293_1ex10d31.htm#a7_20AmendmentsToOrganizationalDo_162103]

 

Amendments to Organizational Documents
[a05-13293_1ex10d31.htm#a7_20AmendmentsToOrganizationalDo_162103]

 

7.21 [a05-13293_1ex10d31.htm#a7_21FinancialCovenants__162104]

 

Financial Covenants [a05-13293_1ex10d31.htm#a7_21FinancialCovenants__162104]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES [a05-13293_1ex10d31.htm#C_162135]

 

8.01 [a05-13293_1ex10d31.htm#a8_01EventsOfDefault_AnyOfTheFoll_162141]

 

Events of Default
[a05-13293_1ex10d31.htm#a8_01EventsOfDefault_AnyOfTheFoll_162141]

 

8.02 [a05-13293_1ex10d31.htm#a8_02RemediesUponEventOfDefault__162145]

 

Remedies Upon Event of Default
[a05-13293_1ex10d31.htm#a8_02RemediesUponEventOfDefault__162145]

 

8.03 [a05-13293_1ex10d31.htm#a8_03ApplicationOfFunds_AfterTheE_162147]

 

Application of Funds
[a05-13293_1ex10d31.htm#a8_03ApplicationOfFunds_AfterTheE_162147]

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT
[a05-13293_1ex10d31.htm#ArticleIx_AdministrativeAgent_162150]

 

9.01 [a05-13293_1ex10d31.htm#a9_01AppointmentAndAuthority_Each_162151]

 

Appointment and Authority
[a05-13293_1ex10d31.htm#a9_01AppointmentAndAuthority_Each_162151]

 

9.02 [a05-13293_1ex10d31.htm#a9_02RightsAsALender_ThePersonSer_162153]

 

Rights as a Lender
[a05-13293_1ex10d31.htm#a9_02RightsAsALender_ThePersonSer_162153]

 

9.03 [a05-13293_1ex10d31.htm#a9_03ExculpatoryProvisions_TheAdm_162154]

 

Exculpatory Provisions
[a05-13293_1ex10d31.htm#a9_03ExculpatoryProvisions_TheAdm_162154]

 

9.04 [a05-13293_1ex10d31.htm#a9_04RelianceByAdministrativeAgen_162158]

 

Reliance by Administrative Agent
[a05-13293_1ex10d31.htm#a9_04RelianceByAdministrativeAgen_162158]

 

9.05 [a05-13293_1ex10d31.htm#a9_05DelegationOfDuties_TheAdmini_162200]

 

Delegation of Duties
[a05-13293_1ex10d31.htm#a9_05DelegationOfDuties_TheAdmini_162200]

 

9.06 [a05-13293_1ex10d31.htm#a9_06ResignationOfAdministrativeA_162201]

 

Resignation of Administrative Agent
[a05-13293_1ex10d31.htm#a9_06ResignationOfAdministrativeA_162201]

 

9.07 [a05-13293_1ex10d31.htm#a9_07NonrelianceOnAdministrativeA_162203]

 

Non-Reliance on Administrative Agent and Other Lenders
[a05-13293_1ex10d31.htm#a9_07NonrelianceOnAdministrativeA_162203]

 

9.08 [a05-13293_1ex10d31.htm#a9_08NoOtherDutiesEtc_AnythingHer_162205]

 

No Other Duties, Etc
[a05-13293_1ex10d31.htm#a9_08NoOtherDutiesEtc_AnythingHer_162205]

 

9.09 [a05-13293_1ex10d31.htm#a9_09AdministrativeAgentMayFilePr_162206]

 

Administrative Agent May File Proofs of Claim
[a05-13293_1ex10d31.htm#a9_09AdministrativeAgentMayFilePr_162206]

 

9.10 [a05-13293_1ex10d31.htm#a9_10GuarantyMatters_TheLendersIr_162209]

 

Guaranty Matters
[a05-13293_1ex10d31.htm#a9_10GuarantyMatters_TheLendersIr_162209]

 

 

 

 

 

ARTICLE X. MISCELLANEOUS [a05-13293_1ex10d31.htm#ArticleX_Miscellaneous_162211]

 

10.01 [a05-13293_1ex10d31.htm#a10_01AmendmentsEtc_NoAmendmentOr_162212]

 

Amendments, Etc.
[a05-13293_1ex10d31.htm#a10_01AmendmentsEtc_NoAmendmentOr_162212]

 

10.02 [a05-13293_1ex10d31.htm#a10_02NoticesEffectivenessElectro_162216]

 

Notices; Effectiveness; Electronic Communication
[a05-13293_1ex10d31.htm#a10_02NoticesEffectivenessElectro_162216]

 

10.03 [a05-13293_1ex10d31.htm#a10_03NoWaiverCumulativeRemedies__162238]

 

No Waiver; Cumulative Remedies
[a05-13293_1ex10d31.htm#a10_03NoWaiverCumulativeRemedies__162238]

 

10.04 [a05-13293_1ex10d31.htm#a10_04ExpensesIndemnityDamageWaiv_162239]

 

Expenses; Indemnity; Damage Waiver
[a05-13293_1ex10d31.htm#a10_04ExpensesIndemnityDamageWaiv_162239]

 

10.05 [a05-13293_1ex10d31.htm#a10_05PaymentsSetAside_ToTheExten_162243]

 

Payments Set Aside
[a05-13293_1ex10d31.htm#a10_05PaymentsSetAside_ToTheExten_162243]

 

10.06 [a05-13293_1ex10d31.htm#a10_06SuccessorsAndAssigns__162244]

 

Successors and Assigns
[a05-13293_1ex10d31.htm#a10_06SuccessorsAndAssigns__162244]

 

10.07 [a05-13293_1ex10d31.htm#a10_07TreatmentOfCertainInformati_162250]

 

Treatment of Certain Information; Confidentiality
[a05-13293_1ex10d31.htm#a10_07TreatmentOfCertainInformati_162250]

 

10.08 [a05-13293_1ex10d31.htm#a10_08RightOfSetoff_IfAnEventOfDe_162252]

 

Right of Setoff
[a05-13293_1ex10d31.htm#a10_08RightOfSetoff_IfAnEventOfDe_162252]

 

10.09 [a05-13293_1ex10d31.htm#a10_09InterestRateLimitation_Notw_162253]

 

Interest Rate Limitation
[a05-13293_1ex10d31.htm#a10_09InterestRateLimitation_Notw_162253]

 

10.10 [a05-13293_1ex10d31.htm#a10_10CounterpartsIntegrationEffe_162255]

 

Counterparts; Integration; Effectiveness
[a05-13293_1ex10d31.htm#a10_10CounterpartsIntegrationEffe_162255]

 

10.11 [a05-13293_1ex10d31.htm#a10_11SurvivalOfRepresentationsAn_162256]

 

Survival of Representations and Warranties
[a05-13293_1ex10d31.htm#a10_11SurvivalOfRepresentationsAn_162256]

 

10.12 [a05-13293_1ex10d31.htm#a10_12Severability_IfAnyProvision_162258]

 

Severability [a05-13293_1ex10d31.htm#a10_12Severability_IfAnyProvision_162258]

 

10.13 [a05-13293_1ex10d31.htm#a10_13ReplacementOfLenders_IfaAny_162259]

 

Replacement of Lenders
[a05-13293_1ex10d31.htm#a10_13ReplacementOfLenders_IfaAny_162259]

 

10.14 [a05-13293_1ex10d31.htm#a10_14GoverningLawJurisdictionEtc_162301]

 

Governing Law; Jurisdiction; Etc
[a05-13293_1ex10d31.htm#a10_14GoverningLawJurisdictionEtc_162301]

 

10.15 [a05-13293_1ex10d31.htm#a10_15WaiverOfJuryTrial_EachParty_162304]

 

Waiver of Jury Trial
[a05-13293_1ex10d31.htm#a10_15WaiverOfJuryTrial_EachParty_162304]

 

10.16 [a05-13293_1ex10d31.htm#a10_16UsaPatriotActNotice_EachLen_162309]

 

USA Patriot Act Notice
[a05-13293_1ex10d31.htm#a10_16UsaPatriotActNotice_EachLen_162309]

 

10.17 [a05-13293_1ex10d31.htm#a10_17EntireAgreement_ThisAgreeme_162310]

 

ENTIRE AGREEMENT
[a05-13293_1ex10d31.htm#a10_17EntireAgreement_ThisAgreeme_162310]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

2.01 [a05-13293_1ex10d31.htm#Schedule2_01_171504]

 

Commitments and Applicable Percentages
[a05-13293_1ex10d31.htm#Schedule2_01_171504]

 

5.05 [a05-13293_1ex10d31.htm#Schedule5_05_171506]

 

Supplement to Interim Financial Statements
[a05-13293_1ex10d31.htm#Schedule5_05_171506]

 

5.09 [a05-13293_1ex10d31.htm#Schedule5_09_171510]

 

Environmental Matters [a05-13293_1ex10d31.htm#Schedule5_09_171510]

 

5.13 [a05-13293_1ex10d31.htm#Schedule5_13_171515]

 

Subsidiaries; Other Equity Investments
[a05-13293_1ex10d31.htm#Schedule5_13_171515]

 

7.01 [a05-13293_1ex10d31.htm#Schedule7_01_171521]

 

Existing Liens [a05-13293_1ex10d31.htm#Schedule7_01_171521]

 

7.03 [a05-13293_1ex10d31.htm#Schedule7_03_171525]

 

Existing Indebtedness [a05-13293_1ex10d31.htm#Schedule7_03_171525]

 

7.11 [a05-13293_1ex10d31.htm#Schedule7_11_171527]

 

Prohibited Contracts [a05-13293_1ex10d31.htm#Schedule7_11_171527]

 

10.02 [a05-13293_1ex10d31.htm#Schedule10_02_171531]

 

Administrative Agent’s Office; Certain Addresses for Notices
[a05-13293_1ex10d31.htm#Schedule10_02_171531]

 

10.06 [a05-13293_1ex10d31.htm#Schedule10_06_171534]

 

Processing and Recordation Fees [a05-13293_1ex10d31.htm#Schedule10_06_171534]

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A

 

[Reserved]

 

B [a05-13293_1ex10d31.htm#Exhibitb_171548]

 

Bridge Note [a05-13293_1ex10d31.htm#Exhibitb_171548]

 

C [a05-13293_1ex10d31.htm#Exhibitc_171554]

 

Rollover Note [a05-13293_1ex10d31.htm#Exhibitc_171554]

 

D [a05-13293_1ex10d31.htm#Exhibitd_171600]

 

Compliance Certificate [a05-13293_1ex10d31.htm#Exhibitd_171600]

 

E [a05-13293_1ex10d31.htm#ExhibitE_171611]

 

Assignment and Assumption [a05-13293_1ex10d31.htm#ExhibitE_171611]

 

F [a05-13293_1ex10d31.htm#ExhibitF_171626]

 

Guaranty [a05-13293_1ex10d31.htm#ExhibitF_171626]

 

G [a05-13293_1ex10d31.htm#ExhibitG_171628]

 

Opinion Matters [a05-13293_1ex10d31.htm#ExhibitG_171628]

 

H [a05-13293_1ex10d31.htm#Exhibith_171631]

 

Solvency Certificate [a05-13293_1ex10d31.htm#Exhibith_171631]

 

I [a05-13293_1ex10d31.htm#ExhibitI_171633]

 

Risk Management Policy [a05-13293_1ex10d31.htm#ExhibitI_171633]

 

 

iv

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT

 

This BRIDGE LOAN AGREEMENT (“Agreement”) is entered into as of August 1, 2005,
among COPANO ENERGY, L.L.C., a Delaware limited liability company (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANC OF AMERICA BRIDGE LLC, as
Administrative Agent.

 

The Borrower has requested that the Lenders lend to the Borrower $170,000,000
hereunder, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.01        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:


 

“Acquisition” means the purchase by the Acquisition Subsidiary of all the Equity
Interests of ScissorTail pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated as of June 20, 2005, by and among the Borrower, the Acquisition
Subsidiary, ScissorTail, Hamilton ScissorTail, LLC, ScissorTail Holdings, LLC,
Jay A. Precourt and Frederic C. Hamilton.

 

“Acquisition Documents” means (a) the Acquisition Agreement, and (b) all other
agreements, assignments, deeds, conveyances, certificates and other documents
and instruments now or hereafter executed and delivered in connection with the
Acquisition.

 

“Acquisition Subsidiary” means Copano Energy/Rocky Mountains and Mid-Continent,
L.L.C., a Delaware limited liability company, a wholly-owned Subsidiary of the
Borrower.

 

“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03 hereof.

 

“Additional Equity” means any contribution to the equity capital of any Person
whether or not occurring in connection with the issuance or sale of Equity
Interests by such Person.

 

“Administrative Agent” means Banc of America Bridge in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Bridge Loan Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by (i) on or prior to the Closing Date, such Lender’s Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans at
such time.  The initial Applicable Percentage of each Lender in respect of the
Bridge Facility is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Applicable Rate” means, with respect to Eurodollar Rate Loans, a percentage per
annum initially equal to 5.00% per annum, which shall increase by 0.50% per
annum at the end of the first Interest Period after the Closing Date, and the
applicable percentage per annum will continue to increase by 0.50% per annum at
the end of each Interest Period thereafter.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related

 

2

--------------------------------------------------------------------------------


 

consolidated statements of income or operations, members’ capital and cash flows
for such fiscal year of the Borrower and its Subsidiaries, including the notes
thereto.

 

“Available Cash” for any fiscal quarter has the meaning set forth in the
Borrower LLC Agreement.

 

“Banc of America Bridge” means Banc of America Bridge LLC and its successors.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BBA LIBOR” has the meaning specified in Section 1.01 under the definition of
“Eurodollar Rate”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Borrower dated as of November 15, 2004.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Bridge Borrowing” means a borrowing consisting of simultaneous Bridge Loans
made by each of the Lenders pursuant to Section 2.01(a).

 

“Bridge Facility” means, at any time, (a) prior to the Bridge Borrowing, the
Aggregate Commitments, and (b) after the Bridge Borrowing, the aggregate amount
of Bridge Loans and Rollover Loans of all Lenders at such time.

 

“Bridge Loan” has the meaning specified in Section 2.01.

 

“Bridge Maturity Date” means the first anniversary of the Closing Date.

 

“Bridge Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Bridge Loans made by such Lender, in substantially the form of
Exhibit B.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) the aggregate amount of all expenditures of the Borrower and its Restricted
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures plus (ii) the
aggregate amount of all capitalized lease liabilities incurred during such
period.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change

 

3

--------------------------------------------------------------------------------


 

in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such securities.

 

“Change of Control Notice” has the meaning specified in Section 2.04(c).

 

4

--------------------------------------------------------------------------------


 

“Change of Control Offer” has the meaning specified in Section 2.04(c).

 

“Change of Control Payment” has the meaning specified in Section 2.04(c).

 

“Change of Control Payment Date” has the meaning specified in Section 2.04(c).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the Bridge Loans
are made pursuant to Section 2.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Comerica Credit Facility” means that certain Credit Agreement among Copano
Houston Central, L.L.C., Copano Processing, L.P., Copano NGL Services, L.P. and
Comerica Bank dated as of November 15, 2004, as the same has been amended prior
to the date hereof.

 

“Commitment” means, as to each Lender, its obligation to make Bridge Loans to
the Borrower pursuant to Section 2.01 in the aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Restricted Subsidiaries for such period, (iii) depreciation
and amortization expense and (iv) other expenses of the Borrower and its
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period; provided that for the purposes of
Section 7.21, if the Borrower or any Restricted Subsidiary shall acquire or
dispose of any material property or a Subsidiary shall be redesignated as either
an Unrestricted Subsidiary or a Restricted Subsidiary, in any case, during the
period of four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available and up to and including the date of the consummation of such
acquisition, disposition or redesignation, then Consolidated EBITDA shall be
calculated, in a manner satisfactory to the Administrative Agent in its
reasonable discretion, after giving pro forma effect to such acquisition
(including the revenues of the properties acquired), merger, disposition or
redesignation, as if such acquisition, merger, disposition or redesignation had
occurred on the first day of such period.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Maintenance Capital
Expenditures for the applicable period to (b) Consolidated Fixed Charges for the
applicable period.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum
(without duplication) of the following (in each case, eliminating all offsetting
debits and credits between the Borrower and its Restricted Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Borrower and its Restricted
Subsidiaries in accordance with GAAP):  (a) Consolidated Interest Charges; plus
(b) all fees, expenses and charges in respect of letters of credit issued for
the account of the Borrower or any of its Restricted Subsidiaries, which are
accrued during such period and whether expensed in such period or capitalized;
plus (c) payments of principal in respect of Indebtedness of the Borrower or its
Restricted Subsidiaries (including the principal component of payments under
capital leases) paid or payable in such period (other than payments of principal
of Indebtedness under the Credit Agreement which is available to be reborrowed
under the Credit Agreement).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Restricted Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, excluding (i) distributions and payments to the Borrower’s preferred
unitholders and warrantholders prior to November 15, 2004 and (ii) one-time
charges in respect of loan origination or similar fees and non-cash amortized
amounts with respect thereto, and (b) the portion of rent expense of the
Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the applicable period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries’ gross revenues for such period, including any cash
dividends or distributions actually received from any other Person during such
period, minus the Borrower’s and its Restricted Subsidiaries’ expenses and other
proper charges against income (including taxes on income to the extent imposed),
determined on a consolidated basis in accordance with GAAP consistently applied
after eliminating earnings or losses attributable to outstanding minority
interests and excluding the net earnings of any Person other than a Restricted
Subsidiary in which the Borrower or any of its Subsidiaries has an ownership
interest.  Consolidated Net Income shall not include (i) any gain or loss from
the Disposition of assets, (ii) any extraordinary gains or losses or (iii) any
non-cash gains or losses resulting from mark to market activity as a result of
the implementation of Statement of Financial Accounting Standards 133,
“Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”).

 

“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness, but excluding Indebtedness
under the Bridge Facility and Subordinated Indebtedness.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the applicable period ending on such date.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the applicable period ending on such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Release Date” means the first date on which (a) the Rollover Date
shall have occurred, (b) the shelf registration statement shall have been filed
with the SEC pursuant to Section 6.17(c), (c) no Specified Default shall have
occurred and be continuing (unless in the case of a Specified Default under
Section 8.0l(a), such Default shall have been cured or waived), and (d) no Event
of Default relating to Section 6.16 or Section 6.17 shall have occurred and be
continuing (unless such Event of Default shall have been cured or waived).

 

“Covenant Release Notice” means a certificate by the Chief Financial Officer of
the Borrower certifying that each condition to the Covenant Release Date has
been satisfied.

 

“Credit Agreement” means the Credit Agreement dated as of the date hereof among
the Borrower, the lenders party thereto and the Credit Facility Agent, as the
same may be amended, supplemented, modified, restated, renewed, refunded,
replaced or refinanced from time to time.

 

7

--------------------------------------------------------------------------------


 

“Credit Facility Agent” means Bank of America, as the administrative agent
pursuant to the Credit Agreement, and any successor as administrative agent
thereunder.

 

“Credit Facility Loan Documents” means the Credit Agreement and each of the
other Loan Documents (as defined therein).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the interest rate (including the
Applicable Rate) otherwise applicable to the Loans plus 2.00% per annum.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Arranger; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Engagement Letter” means the letter agreement, dated June 20, 2005, between the
Borrower and the Arranger.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any
Restricted Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

8

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Note Indenture” has the meaning specified in Section 6.17.

 

“Exchange Notes” means the senior exchange notes of the Borrower, guaranteed by
the Guarantors, to be issued in exchange for certain Rollover Loans pursuant to
Section 2.03 and the Exchange Note Indenture, in the form to be attached as an
exhibit to the Exchange Note Indenture.

 

“Exchange Note Trustee” means, on any date of determination, the trustee under
the Exchange Note Indenture.

 

“Exchange Notice” has the meaning specified in Section 2.03(a).

 

“Excess Sale Proceeds” has the meaning specified in Section 7.05(c).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it, by the United States or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or resident or in which its principal office is located
or in which it is doing or has done business or, in the case of any Lender, in
which its applicable Lending Office is located or in which it is doing or has
done business, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction (or any political subdivision
thereof) in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure to comply with Section 3.01(h) or its failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 13, 2004, among Copano Pipelines Group, L.L.C.,
Copano Field Services/Copano Bay, L.P., Copano Field Services/Agua Dulce, L.P.,
Copano Field Services/South Texas, L.P., Copano Field Services/Live Oak, L.P.,
Copano Field Services/Central Gulf Coast, L.P., Copano Field Services/Upper Gulf
Coast, L.P., Copano Pipelines/South Texas, L.P., Copano Pipelines/Upper Gulf
Coast, L.P., Copano Pipelines/Hebbronville, L.P., Copano Energy Services/Upper
Gulf Coast, L.P., Bank of America, N.A. (successor by merger to Fleet National
Bank), as agent, and a syndicate of lenders, as amended or supplemented to the
Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated June 20, 2005, among the
Borrower, the Administrative Agent, the Arranger, and Bank of America.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the

 

11

--------------------------------------------------------------------------------


 

obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-

 

12

--------------------------------------------------------------------------------


 

market or other readily available quotations provided by any recognized dealer
in such Hedging Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Hedging Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien (other than Liens described in Section 7.01(l))on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person (other than as permitted pursuant to Section 7.06) or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedging Contract on any date shall be deemed to be the Hedging Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

13

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Financial Statements” means:

 

(a)           the Audited Financial Statements;

 

(b)           the audited consolidated financial statements of the Borrower as
of December 31, 2002 and December 31, 2003;

 

(c)           the unaudited consolidated financial statements of the Borrower as
of March 31, 2005; and

 

(d)           the pro forma consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of March 31, 2005 after giving effect to the
Acquisition.

 

“Interest Payment Date” means the last day of each Interest Period and the
applicable Maturity Date.

 

“Interest Period” means each successive three-month period commencing on the
Closing Date; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Internal Control Event” means (a) a determination of a material weakness in, or
(b) any fraud that involves management or other employees who have a significant
role in, the Borrower’s internal controls over financial reporting, in each case
as described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or Equity Interests of, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually

 

14

--------------------------------------------------------------------------------


 

invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Kinder Morgan Gas Processing Agreement” means that certain Gas Processing
Contract dated as of January 1, 2004, between Copano Processing, L.P. and Kinder
Morgan Texas Pipeline, L.P., and that certain related Letter Agreement between
Copano Processing, L.P. and Kinder Morgan Texas Pipeline, L.P., regarding
prepayment of carbon dioxide handling fees, together with all amendments and
modifications thereto permitted to be made by this Agreement.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means a Bridge Loan or a Rollover Loan, as applicable.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Engagement
Letter, the Guaranty and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith (exclusive
of term sheets and commitment letters).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditures” means, for any period, all amounts properly
classified as capital expenditures under GAAP that are employed to replace
partially or fully depreciated assets to maintain the existing operating
capacity of assets and to extend their useful lives, or other amounts classified
as capital expenditures under GAAP that are incurred in maintaining existing
system volumes and related cash flows, excluding all costs associated with new
well hook-ups.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Contracts” means (a) the Acquisition Documents, (b) the Kinder Morgan
Gas Processing Agreement, (c) the New Dominion Gas Purchase Agreement, and (d)
any other contract or arrangement to which the Borrower or any of its Restricted
Subsidiaries is a party (other than the Loan Documents) that constitutes ten
percent (10%) or more of the aggregate revenue of the Loan Parties on a
consolidated basis.

 

“Maturity Date” means, with respect to the Bridge Loans, the Bridge Maturity
Date, and with respect to the Rollover Loans, the Rollover Maturity Date.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Minimum Rate” means a percentage per annum initially equal to 8.50% per annum,
which shall increase by 0.50% per annum at the end of the first Interest Period
after the Closing Date, and the applicable percentage per annum will continue to
increase by 0.50% per annum at the end of each Interest Period thereafter.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
any Loan Party from (i) a Disposition, (ii) the issuance of Additional Debt, or
(iii) the issuance of Additional Equity, as applicable, less (b) underwriter
discounts and commissions, investment banking fees, legal, accounting and other
professional fees and expenses, and other usual and customary transaction costs,
in each case only to the extent paid or payable by a Loan Party in cash and
related to such Disposition, Additional Debt issuance, or Additional Equity
issuance, as applicable.

 

“New Dominion Gas Purchase Agreement” means that certain Amended and Restated
Gas Purchase and Processing Agreement dated May 1, 2005 between ScissorTail,
Buyer/Processor, and New Dominion, L.L.C., Supplier.

 

“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)

 

16

--------------------------------------------------------------------------------


 

and/or any other Person (other than the Borrower and/or any Restricted
Subsidiary) and (ii) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of the property of the Borrower or any Restricted Subsidiary, whether
for principal, interest, fees, expenses or otherwise; and (b) with respect to
any such Indebtedness of any Unrestricted Subsidiary in which the Borrower
directly or indirectly owns 75% or more of the Equity Interests thereof, the
terms and conditions relating to the non-recourse nature of such Indebtedness
are in form and substance reasonably acceptable to the Administrative Agent.

 

“Note” means a Bridge Note or a Rollover Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Offering Materials” has the meaning specified in Section 6.16.

 

“Offering Requirements” means the provisions, conditions, requirements,
recommendations and preferences (a) under Regulation S-X under the Securities
Act (“Regulation S-X”) and all other accounting rules and regulations of the SEC
promulgated under the Securities Act, applicable to a registration statement
under the Securities Act on Form S-1, (b) as would be necessary for customary
“comfort” (including “negative assurance” comfort) from independent accountants
in connection with any offering of any Permanent Financing, and (c) as are
customary and appropriate for such a document and as may otherwise be reasonably
required by the Arranger (including, without limitation, all audited, pro forma
and other financial statements and schedules of the type that would be required
in a registered public offering of any Permanent Financing on Form S-1).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

17

--------------------------------------------------------------------------------


 

“Outstanding Amount” means, with respect to, (a) Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date; and (b) Exchange Notes on any date, the aggregate outstanding
principal amount thereof after giving effect to any exchanges, issuances,
prepayments, repayments and redemptions of Exchange Notes, as the case may be,
occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permanent Financing” means any debt securities or other Indebtedness issued or
incurred by the Borrower for the purpose of refinancing the Bridge Facility.

 

“Permanent Financing Documents” means, with respect to any Permanent Financing,
the agreements, indentures, notes, guaranties, supplements, instruments and
other documents (including any exchange notes and securities) pursuant to which
such Permanent Financing, if any, is issued or incurred or otherwise setting
forth the terms of the Permanent Financing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Registration Rights Agreement” has the meaning specified in Section 6.17(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

18

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, registered holders of
Exchange Notes and Lenders holding more than 50% of the sum of the Outstanding
Amounts.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, manager, treasurer or assistant treasurer of
a Loan Party (or any general partner, managing member or Person in a similar
capacity with respect thereto).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Risk Management Policy” means the Risk Management Policy attached hereto as
Exhibit I, as the same may be revised, amended, supplemented, modified or
replaced from time to time (with any material revisions, amendments,
supplements, modifications or replacements being reasonably satisfactory to
Administrative Agent).

 

“Rollover Date” means the first anniversary of the Closing Date if the
conditions set forth in Section 2.02 shall have been satisfied, or such later
date as permitted by Section 2.02.

 

“Rollover Loan” has the meaning specified in Section 2.02.

 

“Rollover Maturity Date” means, if the Rollover Date shall have occurred, the
seventh anniversary of the Closing Date.

 

“Rollover Note” means a promissory note made by the Borrower in favor of a
Lender, in substantially the form of Exhibit C, issued by the Borrower to such
Lender in exchange for its Bridge Note.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“ScissorTail” means ScissorTail Energy, LLC, a Delaware limited liability
company.

 

“ScissorTail Credit Facility” means that certain Amended and Restated Loan and
Security Agreement, dated as of May 30, 2002, as amended, among ScissorTail,
Bank of America, N.A. and the other lenders party thereto.

 

19

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Act” means the Security Act of 1933, as amended.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date both (a) (i) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(b) such Loan Party is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Southern Dome” means Southern Dome, LLC, a Delaware limited liability company,
in which Borrower owns, directly or indirectly, a majority interest.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).

 

“Subordinate Documents” means those agreements, documents, instruments and
writings at any time delivered in connection with or evidencing Subordinated
Debt, as amended, supplemented or restated.

 

“Subordinated Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis for money borrowed (a) the structure,
amount, term, tenor and incurrence thereof is approved in writing by the
Required Lenders, (b) on terms and conditions less restrictive than the Loan
Documents, and (c) subordinated, upon terms satisfactory to the Administrative
Agent (which may include payment restrictions, restrictions on enforcement of
remedies, restrictions on amendment or modification of the terms and conditions
of such Indebtedness and restrictions on such creditor’s rights in insolvency or
bankruptcy proceedings), in right of payment to the payment in full in cash of
all Obligations.

 

20

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Syndication Information” means any written marketing materials, including all
financial information and data, and any information memorandum used by the
Arranger in connection with the syndication of the Bridge Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $5,000,000.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means Estes Cove Facilities, L.L.C., Nueces Gathering,
L.L.C., Southern Dome, Webb/Duval Gatherers, or any other Subsidiary of the
Borrower designated as such on Schedule 5.13 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.18.

 


1.02        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR

 

21

--------------------------------------------------------------------------------


 


OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS
AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


1.03        ACCOUNTING TERMS.


 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(C)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES
OR TO THE DETERMINATION OF ANY AMOUNT FOR THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN

 

22

--------------------------------------------------------------------------------


 


EACH CASE, BE DEEMED TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE BORROWER
IS REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 —
CONSOLIDATION OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51
(JANUARY 2003) AS IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED
HEREIN.


 


1.04        ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


 


1.05        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


 


ARTICLE II.
THE BRIDGE FACILITY


 


2.01        THE BRIDGE LOANS.  (A) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE A LOAN (EACH A “BRIDGE LOAN”) TO
THE BORROWER ON THE CLOSING DATE IN THE AMOUNT OF SUCH LENDER’S COMMITMENT.  THE
BRIDGE BORROWING SHALL CONSIST OF BRIDGE LOANS MADE SIMULTANEOUSLY BY THE
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGE OF THE BRIDGE
FACILITY.  AMOUNTS BORROWED UNDER THIS SECTION 2.01 AND REPAID OR PREPAID MAY
NOT BE REBORROWED.


 


(B)           EACH LENDER SHALL MAKE THE AMOUNT OF ITS BRIDGE LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE CLOSING DATE.  UPON SATISFACTION
OF THE CONDITIONS SET FORTH IN SECTION 4.01, THE ADMINISTRATIVE AGENT SHALL MAKE
ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF BANC OF AMERICA BRIDGE WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE
TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO
(AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD UPON
DETERMINATION OF SUCH INTEREST RATE.


 


2.02        CONVERSION TO ROLLOVER LOANS.  (A) ON THE BRIDGE MATURITY DATE, OR
SUCH LATER DATE AS PERMITTED BY THE NEXT SENTENCE OF THIS SECTION 2.02(A), THE
BRIDGE LOANS OF EACH LENDER SHALL AUTOMATICALLY BE CONVERTED TO A SENIOR TERM
LOAN MATURING ON THE ROLLOVER MATURITY DATE (EACH, A “ROLLOVER LOAN”) IF THE
FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED ON SUCH DATE: (I) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) ALL FEES DUE TO THE
ARRANGER AND THE LENDERS SHALL HAVE BEEN PAID IN FULL AND (III) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM A RESPONSIBLE
OFFICER OF THE BORROWER CERTIFYING TO THE FOREGOING AND REQUESTING A CONVERSION
OF THE BRIDGE LOANS TO ROLLOVER LOANS (THE “CONVERSION NOTICE”).  IF THE
FOREGOING CONDITIONS SHALL NOT HAVE BEEN SATISFIED ON THE BRIDGE MATURITY DATE,
THE ROLLOVER DATE SHALL NOT OCCUR UNLESS AND UNTIL (X) EACH LENDER WAIVES
SATISFACTION OF THE FOREGOING CONDITIONS, OR (Y) EACH LENDER OTHERWISE AGREES. 
THE BORROWER SHALL REPAY TO THE

 

23

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS THE AGGREGATE
PRINCIPAL AMOUNT OF THE ROLLOVER LOANS ON THE ROLLOVER MATURITY DATE.


 


(B)           EACH LENDER SHALL DELIVER ITS BRIDGE NOTE TO THE ADMINISTRATIVE
AGENT WITHIN THREE BUSINESS DAYS FOLLOWING DELIVERY OF THE CONVERSION NOTICE. 
NOT LATER THAN THE THIRD BUSINESS DAY AFTER DELIVERY OF THE CONVERSION NOTICE,
THE ADMINISTRATIVE AGENT SHALL DELIVER EACH BRIDGE NOTE SO DELIVERED TO IT TO
THE BORROWER FOR CANCELLATION AND THE BORROWER SHALL ISSUE A REPLACEMENT
ROLLOVER NOTE TO EACH LENDER IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING
PRINCIPAL AMOUNT OF SUCH LENDER’S LOAN.


 


(C)           UPON THE ROLLOVER DATE, THE OBLIGATIONS OF THE BORROWER AND EACH
OF ITS SUBSIDIARIES UNDER SECTION 7.21 SHALL BE DISCHARGED AND RELEASED AND,
THEREAFTER, ANY FAILURE TO COMPLY WITH SECTION 7.21 WILL NOT CONSTITUTE A
DEFAULT OR EVENT OF DEFAULT; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, IF
IT IS SUBSEQUENTLY DETERMINED OR DISCOVERED THAT A DEFAULT UNDER SECTION 8.0L(F)
OR (G) HAD OCCURRED AND WAS CONTINUING ON THE ROLLOVER DATE, (I) THIS SECTION
2.02(C) SHALL NOT BE, OR BE DEEMED TO CONSTITUTE, A WAIVER THEREOF, AND (II)
EACH OF THE DISCHARGES, RELEASE SET FORTH IN THIS SECTION 2.02(C) SHALL
AUTOMATICALLY BE RESCINDED AND THE PROVISIONS OF SECTION 7.21 SHALL BE
REINSTATED AND APPLY TO THE BORROWER AND EACH OF ITS SUBSIDIARIES, IN EACH CASE,
AS IN EFFECT PRIOR TO GIVING EFFECT TO THE RELEASE AND MODIFICATIONS
CONTEMPLATED IN THIS SECTION 2.02(C).


 


2.03        OPTION TO EXCHANGE ROLLOVER LOANS FOR EXCHANGE NOTES; EXCHANGE NOTES
PROVISIONS.  (A) ON ANY BUSINESS DAY ON OR AFTER THE ROLLOVER DATE, ANY LENDER
MAY ELECT TO EXCHANGE ALL OR ANY PORTION OF ITS ROLLOVER LOAN FOR ONE OR MORE
EXCHANGE NOTES BY GIVING NOT LESS THAN THREE BUSINESS DAYS’ PRIOR IRREVOCABLE
WRITTEN NOTICE OF SUCH ELECTION TO THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE EXCHANGE NOTE TRUSTEE, SPECIFYING THE PRINCIPAL AMOUNT OF ITS ROLLOVER LOAN
TO BE EXCHANGED (WHICH SHALL BE AT LEAST $1,000,000 AND INTEGRAL MULTIPLES IN
EXCESS THEREOF), THE NAME OF THE PROPOSED REGISTERED HOLDER AND, SUBJECT TO THE
TERMS OF THE EXCHANGE NOTE INDENTURE, THE AMOUNT OF EACH EXCHANGE NOTE REQUESTED
TO BE ISSUED (EACH SUCH NOTICE, AN “EXCHANGE NOTICE”).  UPON LENDERS HOLDING AN
AGGREGATE PRINCIPAL AMOUNT OF THE ROLLOVER LOANS IN AN AMOUNT EQUAL TO OR
GREATER THAN $42,500,000 HAVING MADE SUCH ELECTION, THE BORROWER SHALL ISSUE
EXCHANGE NOTES IN EXCHANGE FOR SUCH ROLLOVER LOANS AND ANY ADDITIONAL ROLLOVER
LOANS ELECTED TO BE EXCHANGED FOR EXCHANGE NOTES.  ANY SUCH EXCHANGING LENDER
SHALL DELIVER ANY ROLLOVER NOTES HELD BY IT EVIDENCING THE AMOUNT OF ITS
ROLLOVER LOAN REQUESTED TO BE EXCHANGED TO THE ADMINISTRATIVE AGENT WITHIN THREE
BUSINESS DAYS FOLLOWING DELIVERY OF AN EXCHANGE NOTICE.  ROLLOVER LOANS
EXCHANGED FOR EXCHANGE NOTES PURSUANT TO THIS SECTION 2.03 SHALL BE DEEMED
REPAID AND CANCELED AND THE EXCHANGE NOTES SO ISSUED SHALL BE GOVERNED BY THE
PROVISIONS OF THE EXCHANGE NOTE INDENTURE.


 


(B)           NOT LATER THAN THE THIRD BUSINESS DAY AFTER DELIVERY OF AN
EXCHANGE NOTICE:


 

(I)            THE ADMINISTRATIVE AGENT SHALL DELIVER EACH ROLLOVER NOTE SO
DELIVERED TO IT TO THE BORROWER FOR CANCELLATION AND, IF APPLICABLE, THE
BORROWER SHALL ISSUE A REPLACEMENT ROLLOVER NOTE TO EACH EXCHANGING LENDER IN AN
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF SUCH LENDER’S ROLLOVER LOAN THAT IS NOT
BEING EXCHANGED, OR THE ADMINISTRATIVE AGENT SHALL MAKE A NOTATION ON THE
SURRENDERED ROLLOVER NOTE TO THE EFFECT THAT A PORTION OF THE ROLLOVER LOAN
REPRESENTED THEREBY HAS BEEN REPAID; AND

 

24

--------------------------------------------------------------------------------


 

(II)           THE ADMINISTRATIVE AGENT SHALL DELIVER THE APPLICABLE EXCHANGE
NOTES TO THE EXCHANGE NOTE TRUSTEE FOR AUTHENTICATION AND DELIVERY TO THE HOLDER
OR HOLDERS THEREOF SPECIFIED IN THE EXCHANGE NOTICE.

 


(C)           EACH EXCHANGE NOTE ISSUED PURSUANT TO THIS SECTION 2.03 SHALL
CONTINUE TO BEAR AND ACCRUE INTEREST AT THE RATE PER ANNUM APPLICABLE TO THE
ROLLOVER LOANS UNTIL SUCH RATE PER ANNUM SHALL BECOME FIXED IN ACCORDANCE WITH
THE TERMS OF THE EXCHANGE NOTE INDENTURE, IN WHICH CASE, THE APPLICABLE RATE PER
ANNUM SHALL BE DETERMINED PURSUANT TO THE EXCHANGE NOTE INDENTURE.  UNLESS
OTHERWISE PROVIDED IN THE EXCHANGE NOTE INDENTURE, ACCRUED BUT UNPAID INTEREST
ON ROLLOVER LOANS THROUGH THE DATE OF SUCH EXCHANGE SHALL BE PAID ON THE DATE OF
SUCH EXCHANGE, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION
3.05, AND THE EXCHANGE NOTES RECEIVED IN SUCH EXCHANGE SHALL BEAR AND ACCRUE
INTEREST FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH EXCHANGE NOTE.


 


(D)           IF THE COVENANT RELEASE DATE SHALL HAVE OCCURRED, UPON DELIVERY OF
A COVENANT RELEASE NOTICE TO THE ADMINISTRATIVE AGENT, (A) THE OBLIGATIONS OF
THE BORROWER AND EACH OF ITS SUBSIDIARIES UNDER EACH OF THE COVENANTS SET FORTH
IN ARTICLE VI AND ARTICLE VII SHALL BE DISCHARGED AND RELEASED AND, THEREAFTER,
ANY FAILURE TO COMPLY WITH THOSE COVENANTS WILL NOT CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT, (B) CONCURRENTLY WITH SUCH DISCHARGE AND RELEASE, EACH OF THE
COVENANTS SET FORTH IN THE EXCHANGE NOTE INDENTURE APPLICABLE TO THE BORROWER OR
THE “COMPANY”, THE “ISSUER”, A “GUARANTOR”, A “SUBSIDIARY” OR A “RESTRICTED
SUBSIDIARY” THEREUNDER SHALL AUTOMATICALLY BE INCORPORATED HEREIN BY REFERENCE,
AND FORM A PART HEREOF, AND SHALL AUTOMATICALLY APPLY MUTATIS MUTANDIS TO THE
BORROWER AND EACH OF ITS SUBSIDIARIES HEREUNDER AS IF THE BORROWER WERE THE
“COMPANY” OR THE “ISSUER” THEREUNDER, EACH GUARANTOR WERE A “GUARANTOR”
THEREUNDER AND EACH SUBSIDIARY OF THE BORROWER WERE A “SUBSIDIARY” AND A
“RESTRICTED SUBSIDIARY” OR “UNRESTRICTED SUBSIDIARY” OF THE BORROWER, AS
APPLICABLE, THEREUNDER AND THE ADMINISTRATIVE AGENT WERE THE “TRUSTEE” OR
“INDENTURE TRUSTEE” THEREUNDER, AND THE BORROWER AND EACH OF ITS SUBSIDIARIES
SHALL BE, AND HEREBY AGREES THAT IT SHALL BE, BOUND BY THE TERMS OF SUCH
COVENANTS AS IF FULLY SET FORTH HEREIN, AND (C) EACH OF THE EVENTS OF DEFAULT
SET FORTH IN SECTION 8.01 SHALL REPLACED IN THEIR ENTIRETY WITH THE EVENTS OF
DEFAULT SPECIFIED IN THE EXCHANGE NOTES INDENTURE; PROVIDED, THAT,
NOTWITHSTANDING THE FOREGOING, IF IT IS SUBSEQUENTLY DETERMINED OR DISCOVERED
THAT A DEFAULT UNDER SECTION 8.0L(F) OR (G) HAD OCCURRED AND WAS CONTINUING AT
THE TIME OF DELIVERY OF THE COVENANT RELEASE CERTIFICATE, (X) SUCH DEFAULT AND
ANY OTHER DEFAULT THEN CONTINUING SHALL NONETHELESS BE, AND CONTINUE TO
CONSTITUTE, A DEFAULT HEREUNDER, WHICH, FOR THE AVOIDANCE OF DOUBT SHALL
AUTOMATICALLY BE REINSTATED, AND THIS SECTION 2.03(D) SHALL NOT BE, OR BE DEEMED
TO CONSTITUTE, A WAIVER THEREOF, AND (Y) EACH OF THE DISCHARGES, RELEASES,
REPLACEMENTS AND MODIFICATIONS SET FORTH IN CLAUSES (A), (B), (C) AND (D) SHALL
AUTOMATICALLY BE RESCINDED AND THE PROVISIONS OF ARTICLES VI, VII AND VIII SHALL
BE REINSTATED AND APPLY TO THE BORROWER AND EACH OF ITS SUBSIDIARIES OR
RESTRICTED SUBSIDIARIES, AS APPLICABLE, IN EACH CASE, AS IN EFFECT PRIOR TO
GIVING EFFECT TO THE DISCHARGES, RELEASES, REPLACEMENTS AND MODIFICATIONS
CONTEMPLATED IN THIS SECTION 2.03(D).

 

2.04        Prepayments.  (a) Optional.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans,
in whole or in part, without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (ii)
any prepayment of Eurodollar Rate Loans shall be

 

25

--------------------------------------------------------------------------------


 


IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS
THEREOF OR, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH
SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S RATABLE PORTION OF SUCH
PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE PERCENTAGE).  IF SUCH NOTICE IS
GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST THEREON, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT
TO SECTION 3.05.


 


(B)           MANDATORY. (I) IF ANY PERMANENT FINANCING IS ISSUED OR INCURRED,
ON THE DATE ANY LOAN PARTY RECEIVES THE NET CASH PROCEEDS OF THE ISSUANCE OR
INCURRENCE OF SUCH PERMANENT FINANCING, THE BORROWER SHALL IMMEDIATELY APPLY ALL
SUCH NET CASH PROCEEDS TO PREPAY THE AGGREGATE PRINCIPAL OUTSTANDING AMOUNTS
UNDER THE BRIDGE FACILITY AND, THEREAFTER, IN ACCORDANCE WITH SECTION 8.03.


 

(II)           UPON THE SALE OR ISSUANCE BY THE BORROWER OF ANY OF ITS EQUITY
INTERESTS (OTHER THAN ANY SALES OR ISSUANCES OF EQUITY INTERESTS BY THE BORROWER
TO ANY DIRECTORS, OFFICERS OR EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES), THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF BRIDGE
FACILITY EQUAL TO 100% OF ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY
UPON RECEIPT THEREOF.

 

(III)          UPON THE INCURRENCE OR ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF ANY UNSECURED INDEBTEDNESS NOT PERMITTED TO BE INCURRED OR
ISSUED PURSUANT TO SECTION 7.03, THE BORROWER SHALL PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF THE BRIDGE FACILITY EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF.

 


(C)           CHANGE OF CONTROL (I) WITHIN 30 DAYS AFTER THE OCCURRENCE OF A
CHANGE OF CONTROL, THE BORROWER SHALL EITHER REPAY ALL OBLIGATIONS UNDER THE
CREDIT AGREEMENT OR OBTAIN ANY REQUIRED CONSENTS UNDER THE CREDIT AGREEMENT TO
MAKE THE OFFER DESCRIBED BELOW (THE “CHANGE OF CONTROL OFFER”).


 

(II)           UPON THE OCCURRENCE OF A CHANGE OF CONTROL, EACH LENDER WILL HAVE
THE RIGHT TO REQUIRE THE BORROWER TO PREPAY ALL OR ANY PART OF SUCH LENDER’S
LOANS PURSUANT TO THE CHANGE OF CONTROL OFFER AT A PREPAYMENT PRICE IN CASH
EQUAL TO 101% OF THE AGGREGATE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID
INTEREST THEREON, IF ANY, TO THE DATE OF PREPAYMENT (THE “CHANGE OF CONTROL
PAYMENT”).  WITHIN 10 DAYS FOLLOWING ANY CHANGE OF CONTROL, THE BORROWER WILL
DELIVER A WRITTEN NOTICE (THE “CHANGE OF CONTROL NOTICE”) TO THE ADMINISTRATIVE
AGENT IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 AND THE ADMINISTRATIVE
AGENT WILL PROMPTLY FORWARD SUCH CHANGE OF CONTROL NOTICE TO EACH LENDER IN SUCH
MANNER.  THE CHANGE OF CONTROL NOTICE SHALL DESCRIBE THE TRANSACTION OR
TRANSACTIONS THAT CONSTITUTED THE CHANGE OF CONTROL AND OFFER TO REPAY THE LOANS
ON THE DATE SPECIFIED IN SUCH CHANGE OF CONTROL NOTICE, WHICH DATE SHALL BE NO
EARLIER THAN 30 DAYS BUT NO LATER THAN 60 DAYS FROM THE DATE OF THE OCCURRENCE
OF THE CHANGE OF CONTROL (THE “CHANGE OF CONTROL PAYMENT DATE”), PURSUANT TO THE
PROCEDURES SET FORTH BELOW.

 

26

--------------------------------------------------------------------------------


 

(III)          THE CHANGE OF CONTROL OFFER SHALL REMAIN OPEN FROM THE TIME OF
MAILING OF THE CHANGE OF CONTROL NOTICE UNTIL TEN BUSINESS DAYS PRIOR TO THE
ANTICIPATED CHANGE OF CONTROL PAYMENT DATE.  THE CHANGE OF CONTROL NOTICE SHALL
CONTAIN ALL INSTRUCTIONS AND MATERIALS NECESSARY TO ENABLE THE LENDERS TO ELECT
TO BE PREPAID PURSUANT TO THE CHANGE OF CONTROL OFFER.  TO ACCEPT THE CHANGE OF
CONTROL OFFER, IN WHOLE OR IN PART, A LENDER SHALL NOTIFY THE BORROWER IN
WRITING (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02 OR AS OTHERWISE PROVIDED IN THE CHANGE OF CONTROL OFFER
NOT LATER THAN TEN BUSINESS DAYS PRIOR TO THE ANTICIPATED CHANGE OF CONTROL
PAYMENT DATE.

 

(IV)          ON THE CHANGE OF CONTROL PAYMENT DATE, THE BORROWER SHALL (A) MAKE
THE CHANGE OF CONTROL PAYMENT FOR EACH LOAN (OR PORTION THEREOF) ELECTED TO BE
REPAID PURSUANT TO THE CHANGE OF CONTROL OFFER BY DELIVERING THE CHANGE OF
CONTROL PAYMENTS TO THE ADMINISTRATIVE AGENT FOR TRANSMITTAL TO THE APPLICABLE
LENDERS (SUCH DELIVERY BY THE BORROWER CONSTITUTING THE SATISFACTION OF ITS
OBLIGATIONS TO MAKE SUCH CHANGE OF CONTROL PAYMENTS) AND (B) DELIVER TO EACH
SUCH LENDER A NEW NOTE (IF REQUESTED) EQUAL IN PRINCIPAL AMOUNT (EXCLUDING
PREMIUMS, IF ANY) TO THE UNPURCHASED PORTION OF THE CORRESPONDING NOTE
SURRENDERED BY SUCH LENDER, IF ANY.  EACH LENDER REQUESTING A NEW NOTE SHALL, AS
A CONDITION TO THE ISSUANCE OF A NEW NOTE DELIVER ITS EXISTING NOTE TO THE
BORROWER OR TO THE ADMINISTRATIVE AGENT ON THE BORROWER’S BEHALF IN WHICH CASE
THE ADMINISTRATIVE AGENT SHALL DELIVER SUCH NOTE TO THE BORROWER UPON THE
BORROWER’S ISSUANCE OF THE NEW NOTE.  THE ADMINISTRATIVE AGENT WILL NOTIFY THE
REMAINING LENDERS OF THE RESULTS OF THE CHANGE OF CONTROL OFFER ON OR AS SOON AS
PRACTICABLE AFTER THE CHANGE OF CONTROL PAYMENT DATE.

 


2.05        REDUCTION OF COMMITMENTS.  THE AGGREGATE COMMITMENTS SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE BRIDGE
BORROWING.


 


2.06        REPAYMENT OF BRIDGE LOANS.  THE BRIDGE LOANS WILL MATURE ON THE
BRIDGE MATURITY DATE.  SUBJECT TO SECTION 2.02, THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS THE AGGREGATE
PRINCIPAL AMOUNT OF THE BRIDGE LOANS ON THE BRIDGE MATURITY DATE.


 


2.07        INTEREST.  (A) SUBJECT TO THE PROVISIONS OF SECTION 2.07(B), EACH
LOAN SHALL BEAR AND ACCRUE INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FOR EACH INTEREST PERIOD AT A RATE EQUAL TO THE GREATER OF (A) THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD (AS DETERMINED PURSUANT TO SECTION 2.09) PLUS THE
APPLICABLE RATE AND (B) THE MINIMUM RATE IN EFFECT DURING SUCH INTEREST PERIOD;
PROVIDED, THAT, EXCEPT AS PROVIDED IN SECTION 2.07(B), SUCH INTEREST SHALL NOT
EXCEED A RATE OF 11.00% PER ANNUM; PROVIDED, FURTHER, THAT THE PORTION, IF ANY,
OF ANY INTEREST PAYABLE AT A RATE IN EXCESS OF 10.50% PER ANNUM MAY BE PAID BY
CAPITALIZING SUCH INTEREST AND ADDING IT TO THE PRINCIPAL OF SUCH LOAN.


 


(B)           NOTWITHSTANDING THE LIMITATIONS SET FORTH IN SECTION 2.07(A):


 

(I)            UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY SPECIFIED
DEFAULT, THE BORROWER SHALL PAY INTEREST ON ALL OUTSTANDING OBLIGATIONS UNDER
THE LOAN DOCUMENTS

 

27

--------------------------------------------------------------------------------


 

at a rate per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws;

 

(II)           IF A SHELF REGISTRATION STATEMENT SHALL NOT HAVE BEEN FILED
PURSUANT TO SECTION 6.17(C) ON OR PRIOR TO THE DATE THAT IS 270 DAYS AFTER THE
CLOSING DATE, THE BORROWER SHALL PAY ADDITIONAL INTEREST ON ALL OUTSTANDING
OBLIGATIONS UNDER THE LOAN DOCUMENTS UNTIL THE SHELF REGISTRATION SHALL HAVE
BEEN FILED AT A RATE PER ANNUM EQUAL TO (A) 0.25% PER ANNUM FROM AND INCLUDING
THE DATE THAT IS 271 DAYS AFTER THE CLOSING DATE TO AND EXCLUDING THE DATE THAT
IS 360 DAYS AFTER THE CLOSING DATE, (B) 0.50% PER ANNUM FROM AND INCLUDING THE
DATE THAT IS 360 DAYS AFTER THE CLOSING DATE TO AND EXCLUDING THE DATE THAT IS
450 DAYS AFTER THE CLOSING DATE, (C) 0.75% PER ANNUM FROM AND INCLUDING THE DATE
THAT IS 450 DAYS AFTER THE CLOSING DATE TO AND EXCLUDING THE DATE THAT IS 540
DAYS AFTER THE CLOSING DATE, AND (D) 1.00% PER ANNUM FROM AND INCLUDING THE DATE
THAT IS 540 DAYS AFTER THE CLOSING DATE TO AND EXCLUDING THE DATE ON WHICH THE
SHELF REGISTRATION SHALL HAVE BEEN FILED;

 

(III)          IF A SHELF REGISTRATION STATEMENT SHALL HAVE BEEN FILED, BUT NOT
DECLARED EFFECTIVE, PURSUANT TO SECTION 6.17(C) ON OR PRIOR TO THE DATE THAT IS
450 DAYS AFTER THE CLOSING DATE, THE BORROWER SHALL PAY ADDITIONAL INTEREST ON
ALL OUTSTANDING OBLIGATIONS UNDER THE LOAN DOCUMENTS UNTIL THE SHELF
REGISTRATION SHALL HAVE BEEN DECLARED EFFECTIVE AT A RATE PER ANNUM EQUAL TO
0.25% PER ANNUM FROM AND INCLUDING THE DATE THAT IS 451 DAYS AFTER THE CLOSING
DATE TO AND EXCLUDING THE DATE ON WHICH THE SHELF REGISTRATION SHALL HAVE BEEN
DECLARED EFFECTIVE; AND

 

(IV)          IF THE OFFERING MATERIALS SHALL NOT HAVE BEEN COMPLETED AND MADE
AVAILABLE PURSUANT TO SECTION 6.16(A) ON OR PRIOR TO THE DATE THAT IS 60 DAYS
AFTER THE CLOSING DATE, THE BORROWER SHALL PAY ADDITIONAL INTEREST ON ALL
OUTSTANDING OBLIGATIONS; UNDER THE LOAN DOCUMENTS UNTIL THE OFFERING MATERIALS
SHALL HAVE BEEN COMPLETED AND MADE AVAILABLE AT A RATE PER ANNUM EQUAL TO (A)
0.25% PER ANNUM FROM AND INCLUDING THE DATE THAT IS 61 DAYS AFTER THE CLOSING
DATE TO AND EXCLUDING THE DATE THAT IS 90 DAYS AFTER THE CLOSING DATE, (B) 0.50%
PER ANNUM FROM AND INCLUDING THE DATE THAT IS 90 DAYS AFTER THE CLOSING DATE TO
AND EXCLUDING THE DATE THAT IS 180 DAYS AFTER THE CLOSING DATE, (C) 0.75% PER
ANNUM FROM AND INCLUDING THE DATE THAT IS 180 DAYS AFTER THE CLOSING DATE TO AND
EXCLUDING THE DATE THAT IS 270 DAYS AFTER THE CLOSING DATE, AND (D) 1.00% PER
ANNUM FROM AND INCLUDING THE DATE THAT IS 270 DAYS AFTER THE CLOSING DATE TO AND
EXCLUDING THE DATE ON WHICH THE OFFERING MATERIALS SHALL HAVE BEEN COMPLETED AND
MADE AVAILABLE;

 

provided, that (A) interest payable under clauses (i), (ii), (iii) and (iv)
shall be cumulative and not mutually exclusive, and (B) the aggregate rate per
annum with respect to additional interest payable pursuant to clauses (ii) and
(iv) shall not exceed 1.00% per annum.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING WITH RESPECT TO THE BORROWER UNDER ANY DEBTOR
RELIEF LAW.

 

28

--------------------------------------------------------------------------------


 


2.08        FEES.  THE BORROWER SHALL PAY TO THE ARRANGER AND THE ADMINISTRATIVE
AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS
AND AT THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 


2.09        COMPUTATION OF INTEREST AND FEES.  THE ADMINISTRATIVE AGENT SHALL
DETERMINE THE EURODOLLAR RATE NO MORE THAN 3 BUSINESS DAYS, AND NO LESS THAN 1
BUSINESS DAY, PRIOR TO THE CLOSING DATE AND THEREAFTER, THE FIRST DAY OF EACH
SUBSEQUENT INTEREST PERIOD.  UPON SUCH DETERMINATION, THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER AND EACH LENDER OF SUCH DETERMINATION.  ALL
COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR
AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE,
BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL
ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE
ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION
IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS
MADE SHALL, SUBJECT TO SECTION 2.11(A), BEAR INTEREST FOR ONE DAY.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


2.10        EVIDENCE OF DEBT.  THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED
BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS
TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD
OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE
OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT (SET FORTH IN THE REGISTER) SHALL CONTROL IN THE ABSENCE OF MANIFEST
ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT,
THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE
ADMINISTRATIVE AGENT) A BRIDGE NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S BRIDGE
LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES
TO ITS BRIDGE NOTE AND ENDORSE THEREON THE DATE, AMOUNT AND MATURITY OF ITS
BRIDGE LOANS AND PAYMENTS WITH RESPECT THERETO.


 


2.11        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.  (A) GENERAL
ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE WITHOUT CONDITION OR
DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWER HEREUNDER
SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE
LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S OFFICE IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE
SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH
LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN)
OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S
LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00
P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY THE BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL
BE MADE ON THE

 

29

--------------------------------------------------------------------------------


 


NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


 


(B)           (I) FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE CLOSING DATE THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF THE BRIDGE LOANS, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH SECTION 2.01 AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER
HAS NOT IN FACT MADE ITS SHARE OF THE BRIDGE LOANS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY
THE BORROWER, THE MINIMUM RATE.  IF THE BORROWER AND SUCH LENDER SHALL PAY SUCH
INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE BORROWER THE AMOUNT OF SUCH
INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF
THE BRIDGE LOANS TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S BRIDGE LOANS.  ANY PAYMENT BY THE BORROWER SHALL BE
WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL
HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)           PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY BRIDGE LOAN TO BE MADE BY
SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE BORROWING OF BRIDGE LOANS SET FORTH IN ARTICLE IV ARE NOT
SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE

 

30

--------------------------------------------------------------------------------


 


AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE BRIDGE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C)
ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY BRIDGE LOAN OR
TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH
DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
SO MAKE ITS BRIDGE LOAN OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT PAYMENT.  WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE
AGENT AND APPLIED BY THE ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF
PRIORITY SET FORTH IN SECTION 8.03.


 


2.12        SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
ANY PRINCIPAL OF OR INTEREST ON ANY OF THE LOANS MADE BY IT HELD BY IT RESULTING
IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF
SUCH LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS PRO
RATA SHARE THEREOF OF BRIDGE FACILITY AS PROVIDED HEREIN, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS
OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THE
OUTSTANDING AMOUNT OF THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM,
PROVIDED THAT:


 

(I)            IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION
OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing

 

31

--------------------------------------------------------------------------------


 

arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01        TAXES.


 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  EACH FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY

 

32

--------------------------------------------------------------------------------


 


REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A HOLDER OF TEN PERCENT
(10%) OR MORE OF THE CAPITAL OR PROFIT INTERESTS OF THE BORROWER WITHIN THE
MEANING OF SECTION 871(H)(3)(B) OF THE CODE, OR (C) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY
COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 


(F)          UNITED STATES LENDERS.  UPON REQUEST OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, A LENDER THAT IS A UNITED STATES PERSON WITHIN THE MEANING
OF SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO SUCH REQUESTING PARTY (IN
SUCH NUMBER OF COPIES AS SHALL BE REQUESTED THEREBY) DULY COMPLETED COPIES OF
INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR OR OTHER APPLICABLE FORM.


 


(G)           TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY
TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND),

 

33

--------------------------------------------------------------------------------


 


NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS
THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, OR SUCH LENDER, AGREES
TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR
ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


3.02        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW HAS
MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS
UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR
FUND EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON
THE EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL
RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE
DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY
SUCH LENDER TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL
SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT
OF SUCH NOTICE, THE BORROWER SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE
LOANS OF SUCH LENDER TO LOANS BEARING INTEREST AT THE MINIMUM RATE IN EFFECT AT
SUCH TIME, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH
LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY,
OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


 


3.03        INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY EURODOLLAR RATE LOANS THAT (A) DOLLAR
DEPOSITS ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR
MARKET FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE
LOANS, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE
EURODOLLAR RATE FOR ANY INTEREST PERIOD WITH RESPECT TO A EURODOLLAR RATE LOAN,
OR (C) THE EURODOLLAR RATE FOR ANY INTEREST PERIOD WITH RESPECT TO A EURODOLLAR
RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF
FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO NOTIFY THE BORROWER
AND EACH LENDER.  IN SUCH EVENT, THE RATE OF INTEREST FOR THE APPLICABLE
INTEREST PERIOD SHALL BE THE MINIMUM RATE IN EFFECT AT SUCH TIME.  THEREAFTER,
THE OBLIGATION OF THE LENDERS TO MAKE OR CONTINUE EURODOLLAR RATE LOANS SHALL BE
SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED
LENDERS) REVOKES SUCH NOTICE.


 


3.04        INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH

 

34

--------------------------------------------------------------------------------


 

OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER
(EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E));

 

(II)           SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT
TO THIS AGREEMENT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED
TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND THE IMPOSITION OF, OR ANY
CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS
MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR
(EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

 

35

--------------------------------------------------------------------------------


 


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST
IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10
DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO
THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND
PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


 


3.05        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:


 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN ON
A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER
VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWER; OR


 


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 10.13;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 


3.06        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED

 

36

--------------------------------------------------------------------------------


 


FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE,
WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY
ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY
SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01 OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THE
BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.13.


 


3.07        SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV.
CONDITIONS PRECEDENT TO BRIDGE LOANS


 


4.01        CONDITIONS PRECEDENT TO BRIDGE LOANS.  THE OBLIGATION OF EACH LENDER
TO MAKE ITS BRIDGE LOAN HEREUNDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER;

 

(II)           A BRIDGE NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
REQUESTING A BRIDGE NOTE;

 

(III)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(IV)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH OF THE BORROWER AND EACH GUARANTOR IS VALIDLY EXISTING, IN GOOD
STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION REQUIRED BY
SECTION 5.01;

 

(V)           FAVORABLE OPINIONS OF VINSON & ELKINS LLP, COUNSEL TO THE LOAN
PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT G AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

 

37

--------------------------------------------------------------------------------


 

(VI)          A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER EITHER (A)
ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY ANY LOAN PARTY AND THE VALIDITY
AGAINST ANY SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B)
STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

 

(VII)         THE INITIAL FINANCIAL STATEMENTS;

 

(VIII)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING (A) THAT THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH
OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE, (B) THAT NO DEFAULT EXISTS, OR WOULD RESULT FROM SUCH THE
BRIDGE LOANS OR FROM THE APPLICATION OF THE PROCEEDS THEREOF; (C) THAT THERE HAS
BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS
THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT; (D) THAT, AFTER GIVING EFFECT TO THE
INDEBTEDNESS (INCLUDING ALL LETTERS OF CREDIT ISSUED OR DEEMED ISSUED
THEREUNDER) INCURRED BY THE BORROWER UNDER THE CREDIT AGREEMENT ON THE CLOSING
DATE, THE BORROWER COULD BORROW AT LEAST AN ADDITIONAL $75,000,000 UNDER THE
CREDIT AGREEMENT, AND (E) THAT CONTEMPORANEOUSLY WITH THE MAKING OF THE BRIDGE
LOANS, THE BORROWER SHALL RECEIVE GROSS PROCEEDS OF AT LEAST $175,000,000 FROM
THE ISSUANCE OF EQUITY INTERESTS;

 

(ix)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(X)           DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, ASSIGNING THE INDEBTEDNESS AND LIENS UNDER THE COMERICA
CREDIT FACILITY AND THE SCISSORTAIL CREDIT FACILITY TO THE CREDIT FACILITY AGENT
ON THE CLOSING DATE, AND CONFIRMING THE TERMINATION OF SUCH CREDIT FACILITIES;

 

(XI)          A REPORT SUMMARIZING ALL HEDGING CONTRACTS ENTERED INTO BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AND IN EFFECT AS OF THE CLOSING DATE,
WHICH HEDGING CONTRACTS SHALL BE SUFFICIENT TO MITIGATE BORROWER’S AND
RESTRICTED SUBSIDIARIES’ COMMODITY PRICE RISK AS OF THE CLOSING DATE AS
DETERMINED BY ADMINISTRATIVE AGENT;

 

(XII)         A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWER, IN
SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO, ATTESTING TO THE SOLVENCY OF EACH
LOAN PARTY BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ACQUISITION DOCUMENTS;

 

(XIII)        A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWER (A)
ATTACHING FORECASTS, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF INCOME STATEMENTS FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2005 AND
FOR EACH YEAR COMMENCING WITH THE FIRST FISCAL YEAR OF THE BORROWER FOLLOWING
THE CLOSING DATE

 

38

--------------------------------------------------------------------------------


 

THROUGH THE FIFTH ANNIVERSARY OF THE CLOSING DATE, (B) CERTIFYING THAT (1) THE
PRO FORMA CONSOLIDATED EBITDA (CALCULATED GIVING PRO FORMA EFFECT TO THE
ACQUISITION) FOR THE TWELVE MONTHS ENDED MARCH 31, 2005 WAS NOT LESS THAN
$72,000,000, (2) THE PRO FORMA CONSOLIDATED TOTAL LEVERAGE RATIO (CALCULATED
GIVING PRO FORMA EFFECT TO THE ACQUISITION) FOR THE TWELVE MONTHS ENDED MARCH
31, 2005 WAS NOT GREATER THAN 5.9 TO 1.0, AND (3) SUCH PRO FORMA FINANCIAL
STATEMENTS AND FORECASTS WERE PREPARED IN GOOD FAITH ON THE BASIS OF ASSUMPTIONS
THAT WERE FAIR IN LIGHT OF THEN EXISTING CONDITIONS (SUBJECT TO THE PROVISO THAT
IT IS UNDERSTOOD THAT SUCH PRO FORMA FINANCIAL STATEMENTS AND FORECASTS ARE
NECESSARILY BASED UPON PROFESSIONAL OPINIONS, ESTIMATES AND PROJECTIONS AND THAT
THE BORROWER DOES NOT WARRANT THAT SUCH OPINIONS, ESTIMATES AND PROJECTIONS WILL
ULTIMATELY PROVE TO HAVE BEEN ACCURATE), AND (C) CERTIFYING (PRIOR TO GIVING
EFFECT TO THE ACQUISITION) AS TO MATTERS THAT WOULD BE REQUIRED BY SECTION 302
OF SARBANES-OXLEY;

 

(XIV)        A COPY OF EACH ACQUISITION DOCUMENT, TOGETHER WITH A CERTIFICATE
FROM THE RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT (A) SUCH COPIES ARE
ACCURATE AND COMPLETE AND REPRESENT THE COMPLETE UNDERSTANDING AND AGREEMENT OF
THE PARTIES THERETO, (B) NO MATERIAL RIGHT OR OBLIGATION OF ANY PARTY THERETO
HAS BEEN MODIFIED, AMENDED OR WAIVED, EXCEPT AS OTHERWISE DISCLOSED IN SUCH
CERTIFICATE, (C) THE BORROWER HAS OBTAINED ALL APPROVALS (IF ANY) REQUIRED
PURSUANT TO THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENT ACT OF 1976, AS AMENDED,
OR THE WAITING PERIOD WITH RESPECT THERETO HAS EXPIRED, AND (D) SUBJECT ONLY TO
THE CONTEMPORANEOUS FUNDING OF THE BRIDGE BORROWING TO BE MADE HEREUNDER AND THE
INCURRENCE ON THE CLOSING DATE OF INDEBTEDNESS UNDER THE CREDIT AGREEMENT, THE
ACQUISITION HAS BEEN CONSUMMATED ON THE TERMS SET FORTH IN SUCH ACQUISITION
DOCUMENTS; AND

 

(XV)         SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS REASONABLY MAY
REQUIRE.

 


(B)           THE ACQUISITION SHALL HAVE BEEN CONTEMPORANEOUSLY COMPLETED
PURSUANT TO THE TERMS OF THE ACQUISITION DOCUMENTS, AND AS A RESULT THEREOF, THE
ACQUISITION SUBSIDIARY SHALL HAVE DIRECTLY OR INDIRECTLY ACQUIRED GOOD TITLE TO
ALL OF THE EQUITY INTERESTS CONTEMPLATED TO BE TRANSFERRED BY THE ACQUISITION
DOCUMENTS, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED UNDER SECTION
7.01.


 


(C)           THE TRANSACTIONS CONTEMPLATED BY THE CREDIT AGREEMENT SHALL HAVE
BEEN CONTEMPORANEOUSLY CONSUMMATED UPON TERMS AND CONDITIONS SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)           ANY FEES REQUIRED TO BE PAID BY THE BORROWER TO THE ADMINISTRATIVE
AGENT, THE ARRANGER AND THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

39

--------------------------------------------------------------------------------


 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 


5.01        EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.  EACH LOAN
PARTY (A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, (B) HAS
ALL REQUISITE POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR LEASE ITS ASSETS AND CARRY
ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, (C) IS DULY QUALIFIED AND IS LICENSED AND
IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE
OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION OR LICENSE, AND (D) IS IN COMPLIANCE WITH ALL LAWS APPLICABLE TO
IT; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (B)(I), (C) OR (D), TO THE EXTENT
THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.02        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS
A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS
RESTRICTED SUBSIDIARIES OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW.  EACH LOAN PARTY IS IN COMPLIANCE
WITH ALL CONTRACTUAL OBLIGATIONS REFERRED TO IN CLAUSE (B)(I), EXCEPT TO THE
EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.03        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
ACQUISITION DOCUMENT.


 


5.04        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 

40

--------------------------------------------------------------------------------


 


5.05        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT; NO INTERNAL
CONTROL EVENT.


 


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND
ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES AND
INDEBTEDNESS.


 


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES DATED MARCH 31, 2005, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, MEMBERS’ CAPITAL AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF
CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.  SCHEDULE 5.05 SETS FORTH ALL MATERIAL INDEBTEDNESS AND OTHER
LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE DATE HEREOF, INCLUDING LIABILITIES FOR TAXES AND
INDEBTEDNESS, NOT DISCLOSED IN THE INITIAL FINANCIAL STATEMENTS.


 


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, NO INTERNAL
CONTROL EVENT HAS OCCURRED.


 


(E)           THE CONSOLIDATED PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES AS AT MARCH 31, 2005 (TAKING INTO ACCOUNT THE
ACQUISITION), AND THE RELATED CONSOLIDATED PRO FORMA STATEMENTS OF INCOME OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES FOR THE PERIOD COVERED THEREBY,
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, COPIES OF WHICH HAVE
BEEN FURNISHED TO EACH LENDER, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED PRO FORMA FINANCIAL CONDITION OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES (AFTER GIVING EFFECT TO THE ACQUISITION) AS AT SUCH DATE AND THE
CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, ALL IN ACCORDANCE WITH GAAP.


 


5.06        LITIGATION.  THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS,
PROCEEDINGS, CLAIMS OR DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWER
AFTER DUE AND DILIGENT INVESTIGATION, THREATENED OR CONTEMPLATED, AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR AGAINST ANY OF THEIR
PROPERTIES OR REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY, (B)
PURPORT TO AFFECT OR PERTAIN TO THE

 

41

--------------------------------------------------------------------------------


 


ACQUISITION OR ANY ACQUISITION DOCUMENT, OR (C) EITHER INDIVIDUALLY OR IN THE
AGGREGATE, IF DETERMINED ADVERSELY, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.07        NO DEFAULT.  NEITHER THE BORROWER NOR ANY RESTRICTED SUBSIDIARY IS
IN DEFAULT UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION THAT COULD,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


 


5.08        OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE BORROWER AND EACH
RESTRICTED SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY
CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE PROPERTY OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IS
SUBJECT TO NO LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.01.


 


5.09        ENVIRONMENTAL COMPLIANCE.  THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES PERIODICALLY CONDUCT IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF
THE EFFECT OF EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL
LIABILITY OR RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR
RESPECTIVE BUSINESSES, OPERATIONS AND PROPERTIES, AND AS A RESULT THEREOF THE
BORROWER HAS REASONABLY CONCLUDED THAT, EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE 5.09, SUCH ENVIRONMENTAL LAWS AND CLAIMS COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.10        INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES NOT AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES
AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE
BORROWER OR THE APPLICABLE RESTRICTED SUBSIDIARY OPERATES.


 


5.11        TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE
PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR
ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO PROPOSED TAX
ASSESSMENT AGAINST THE BORROWER OR ANY SUBSIDIARY THAT WOULD, IF MADE, HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY THEREOF IS
PARTY TO ANY TAX SHARING AGREEMENT.


 


5.12        ERISA COMPLIANCE.


 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION.  THE BORROWER AND EACH ERISA AFFILIATE HAVE
MADE ALL REQUIRED

 

42

--------------------------------------------------------------------------------


 


CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO
APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           (I)  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV)
NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER
SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V)
NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT
COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.


 


5.13        SUBSIDIARIES; EQUITY INTERESTS.  THE BORROWER HAS NO SUBSIDIARIES
OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF SCHEDULE 5.13, AND ALL OF
THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN ISSUED AND ARE
OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART (A) OF SCHEDULE 5.13 FREE
AND CLEAR OF ALL LIENS OTHER THAN LIENS PERMITTED UNDER SECTION 7.01.  THE
BORROWER HAS NO EQUITY INVESTMENTS IN ANY OTHER CORPORATION OR ENTITY OTHER THAN
THOSE SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 5.13.  SCHEDULE 5.13
IDENTIFIES EACH SUBSIDIARY AS EITHER RESTRICTED OR UNRESTRICTED, ITS STATE OF
ORGANIZATION, AND ITS ORGANIZATIONAL IDENTIFICATION NUMBER, AND EACH RESTRICTED
SUBSIDIARY ON SUCH SCHEDULE IS A WHOLLY-OWNED SUBSIDIARY.


 


5.14        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING
COMPANY ACT.


 


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


(B)           NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 


5.15        DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS
TO WHICH IT OR ANY OF ITS RESTRICTED SUBSIDIARIES IS SUBJECT, AND ALL OTHER
MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE

 

43

--------------------------------------------------------------------------------


 


AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER WRITTEN INFORMATION
FURNISHED, INCLUDING SYNDICATION INFORMATION, BY OR ON BEHALF OF ANY LOAN PARTY
TO THE ARRANGER, THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR
DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR THE SYNDICATION OF THE
BRIDGE FACILITY (IN EACH CASE, AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION
SO FURNISHED) CONTAINS ANY MISSTATEMENT OF FACT OR OMITS TO STATE ANY FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING WITH RESPECT TO THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES AND THEIR OPERATIONS, BUSINESS AND
PROPERTIES, TAKEN AS A WHOLE; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.  THE
OFFERING MATERIALS, WHEN COMPLETED, FOR ANY PERMANENT FINANCING WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
IN WHICH THEY ARE MADE, NOT MATERIALLY MISLEADING.


 


5.16        COMPLIANCE WITH LAWS.  EACH OF THE BORROWER AND EACH RESTRICTED
SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO
ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.17        INTELLECTUAL PROPERTY; LICENSES, ETC.  THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS, FRANCHISES,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES,
WITHOUT CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON.  TO THE BEST KNOWLEDGE OF
THE BORROWER, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD,
SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY INFRINGES UPON ANY RIGHTS
HELD BY ANY OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING
IS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED, WHICH, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.18        LABOR DISPUTES AND ACTS OF GOD.  NEITHER THE BUSINESS NOR THE
PROPERTIES OF ANY LOAN PARTY HAS BEEN AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT,
STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE,
EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT
COVERED BY INSURANCE), WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.19        SOLVENCY.  UPON GIVING EFFECT TO THE EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY THE BORROWER AND EACH GUARANTOR THAT IS A PARTY
THERETO, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
THE CONSUMMATION OF THE TRANSACTIONS

 

44

--------------------------------------------------------------------------------


 


CONTEMPLATED BY THE CREDIT AGREEMENT AND THE INCURRENCE OF INDEBTEDNESS
THEREUNDER AND THE CONSUMMATION OF THE ACQUISITION, THE BORROWER AND EACH
GUARANTOR WILL BE SOLVENT.


 


5.20        ACQUISITION CLOSING.


 


(A)           AFTER GIVING EFFECT TO THE ACQUISITION, ALL REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN ANY LOAN DOCUMENT WILL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE.


 


(B)           ON THE CLOSING DATE, EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY ANY PARTY IN THE ACQUISITION DOCUMENTS IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, OTHER THAN WITH RESPECT TO THOSE MATTERS OF WHICH A
RESPONSIBLE OFFICER HAS OBTAINED KNOWLEDGE THEREOF FOLLOWING THE CLOSING DATE,
WHICH THE BORROWER REASONABLY BELIEVES DO NOT RESULT IN AN AGGREGATE DIMINUTION
IN VALUE OF THE ASSETS AND PROPERTIES ACQUIRED PURSUANT TO THE ACQUISITION IN AN
AMOUNT IN EXCESS OF ESCROWED FUNDS UNDER THE ACQUISITION AGREEMENT THAT WILL BE
DISBURSED TO THE BORROWER AS A RESULT THEREOF; AND NONE OF SUCH PARTIES HAS
FAILED TO PERFORM ANY MATERIAL OBLIGATION OR COVENANT REQUIRED BY THE
ACQUISITION DOCUMENTS TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE
CLOSING DATE.  SIMULTANEOUSLY WITH THE MAKING OF THE BRIDGE LOANS ON THE CLOSING
DATE, THE ACQUISITION WILL HAVE BEEN CONSUMMATED IN COMPLIANCE WITH THE MATERIAL
TERMS AND CONDITIONS OF THE ACQUISITION DOCUMENTS AND ALL CONDITIONS PRECEDENT
TO SUCH CONSUMMATION WILL BE FULLY SATISFIED OR WAIVED.


 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Restricted Subsidiary (as applicable) to:

 


6.01        FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS:


 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES (WITH CONSOLIDATING BALANCE SHEETS BREAKING OUT
(I) THE BORROWER AND ITS SUBSIDIARIES, EXCLUDING (X) SCISSORTAIL AND ITS
SUBSIDIARIES (IF ANY) AND (Y) ANY UNRESTRICTED SUBSIDIARIES DESCRIBED IN CLAUSE
(III) BELOW, (II) SCISSORTAIL AND ITS SUBSIDIARIES (IF ANY), AND (III) TO THE
EXTENT INCLUDED IN SUCH CONSOLIDATED BALANCE SHEET, UNRESTRICTED SUBSIDIARIES
WITH AGGREGATE ASSETS IN EXCESS OF $1,000,000), AS AT THE END OF SUCH FISCAL
YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR
OPERATIONS AND MEMBERS’ CAPITAL (OR OTHER FORM OF OWNERS’ EQUITY) AND
CONSOLIDATED CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE
AUDITED AND ACCOMPANIED BY (I) A REPORT AND OPINION OF A REGISTERED PUBLIC
ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND APPLICABLE SECURITIES LAWS AND SHALL
NOT BE SUBJECT TO

 

45

--------------------------------------------------------------------------------


 


ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND (II) AN ATTESTATION REPORT OF SUCH
REGISTERED PUBLIC ACCOUNTING FIRM AS TO THE BORROWER’S INTERNAL CONTROLS
PURSUANT TO SECTION 404 OF SARBANES-OXLEY THAT DOES NOT IDENTIFY ANY MATERIAL
WEAKNESSES OR SCOPE LIMITATIONS, OTHER THAN (1) SCOPE LIMITATIONS RELATED TO
ACQUISITIONS BY THE BORROWER OR THE RESTRICTED SUBSIDIARIES THAT ARE EFFECTED
DURING THE PERIOD COVERED BY THE ATTESTATION REPORT OR (2) MATERIAL WEAKNESSES
OR SCOPE LIMITATIONS TO WHICH THE REQUIRED LENDERS DO NOT OBJECT; AND SUCH
CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL
RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES; AND


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS (OR, WITH
RESPECT TO THE FISCAL QUARTER ENDING SEPTEMBER 30, 2005, 60 DAYS) AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE BORROWER
(COMMENCING WITH THE FISCAL QUARTER ENDED SEPTEMBER 30, 2005), A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES (WITH CONSOLIDATING BALANCE
SHEETS BREAKING OUT (I) THE BORROWER AND ITS SUBSIDIARIES, EXCLUDING (X)
SCISSORTAIL AND ITS SUBSIDIARIES (IF ANY) AND (Y) UNRESTRICTED SUBSIDIARIES
DESCRIBED IN CLAUSE (III) BELOW, (II) SCISSORTAIL AND ITS SUBSIDIARIES (IF ANY)
AND (III) TO THE EXTENT INCLUDED IN SUCH CONSOLIDATED BALANCE SHEET,
UNRESTRICTED SUBSIDIARIES WITH AGGREGATE ASSETS IN EXCESS OF $1,000,000), AS AT
THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME OR OPERATIONS AND MEMBERS’ CAPITAL (OR OTHER FORM OF
OWNERS’ EQUITY) AND CONSOLIDATED CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE
PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY A
RESPONSIBLE OFFICER OF THE BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, MEMBERS’ CAPITAL (OR
OTHER OWNERS’ EQUITY) AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES AND SUCH CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A
RESPONSIBLE OFFICER OF THE BORROWER TO THE EFFECT THAT SUCH STATEMENTS ARE
FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN RELATION TO THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES.


 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 


6.02        CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT, IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE REQUIRED LENDERS:


 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), THE AUDIT REPORT AND OPINION REFERRED TO
THEREIN;


 


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER;

 

46

--------------------------------------------------------------------------------


 


(C)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF THE BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF
ANY OF THEM;


 


(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE MEMBERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER HAS FILED WITH
THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND
NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT
HERETO;


 


(E)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR
CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE
LENDERS PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;


 


(F)            PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER
RECEIPT THEREOF BY ANY LOAN PARTY, COPIES OF EACH NOTICE OR OTHER CORRESPONDENCE
RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE NON-U.S.
JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER
INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF;


 


(G)           PROMPTLY UPON THE OCCURRENCE THEREOF, NOTICE OF ANY ACQUISITION OR
DIVESTITURE BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OF ANY ASSETS
OR PROPERTIES IN EXCESS OF $5,000,000;


 


(H)           PROMPTLY UPON ITS BECOMING AVAILABLE, COPIES OF ALL NOTICES OR
DOCUMENTS RECEIVED BY THE BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO ANY
MATERIAL CONTRACT ALLEGING A MATERIAL DEFAULT OR NONPERFORMANCE BY SUCH PERSON
THEREUNDER OR TERMINATING OR SUSPENDING ANY SUCH MATERIAL CONTRACT;


 


(I)            AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN 60 DAYS AFTER THE
END OF EACH FISCAL YEAR, A FINANCIAL PLAN FOR THE BORROWER (IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), PREPARED OR CAUSED TO BE PREPARED BY
A RESPONSIBLE OFFICER OF THE BORROWER, SETTING FORTH FOR THE THEN CALENDAR YEAR
AND FINANCIAL PROJECTIONS FOR THE BORROWER;


 


(J)            CONCURRENTLY WITH THE ANNUAL RENEWAL OF THE LOAN PARTIES’
INSURANCE POLICIES, IF REQUESTED BY THE ADMINISTRATIVE AGENT, A CERTIFICATE OF
INSURANCE SHOWING ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THE LOAN
DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT; AND


 


(K)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on

 

47

--------------------------------------------------------------------------------


 

the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which Borrower
provides to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents (delivery of the Compliance Certificates
required to be delivered pursuant to Section 6.02(d) also being deemed delivered
on such date if included within such electronic mail under this clause (iii));
provided, the Borrower shall upon the request of Administrative Agent provide to
the Administrative Agent paper copies of any such electronically delivered
Compliance Certificates); provided further, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents pursuant to clause (i) or (ii) above and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents, and Administrative hereby agrees that it shall use reasonable
commercial efforts to post such documents received pursuant to this clause (iii)
on the Borrower’s behalf to a commercial, third-party or other website sponsored
by the Administrative Agent and notify the Lenders of such posting.  Except as
expressly provided in the foregoing clause (iii) the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 


6.03        NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
AFTER ANY RESPONSIBLE OFFICER HAS KNOWLEDGE:

 

48

--------------------------------------------------------------------------------


 


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN THE BORROWER OR ANY SUBSIDIARY AND ANY GOVERNMENTAL
AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING THE BORROWER OR ANY SUBSIDIARY, INCLUDING
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


 


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES ADOPTED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY; AND


 


(E)           OF THE OCCURRENCE OF ANY INTERNAL CONTROL EVENT THE OCCURRENCE OF
WHICH WOULD REQUIRE DISCLOSURE UNDER THE SECURITIES LAWS.


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 


6.04        PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE SAME SHALL BECOME
DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES, INCLUDING (A) ALL TAX
LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS
PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP ARE BEING MAINTAINED BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY;
AND (B) ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN UPON ITS
PROPERTY, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
ARE BEING MAINTAINED BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY.


 


6.05        PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW AND MAINTAIN IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN THE
NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) PRESERVE
OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE
MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.06        MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND PROTECT ALL
OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
(B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO

 

49

--------------------------------------------------------------------------------


 


HAVE A MATERIAL ADVERSE EFFECT; AND (C) USE THE STANDARD OF CARE TYPICAL IN THE
INDUSTRY IN THE OPERATION AND MAINTENANCE OF ITS FACILITIES.


 


6.07        MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS,
OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR
CIRCUMSTANCES BY SUCH OTHER PERSONS AND PROVIDING (A) THAT SUCH POLICIES MAY NOT
BE CANCELED OR REDUCED OR AFFECTED IN ANY MATERIAL MANNER FOR ANY REASON WITHOUT
30 DAYS PRIOR NOTICE TO THE ADMINISTRATIVE AGENT, AND (B) FOR ANY OTHER MATTERS
WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.


 


6.08        COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (B)
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.09        BOOKS AND RECORDS.  MAINTAIN PROPER BOOKS OF RECORD IN CONFORMITY
WITH GAAP CONSISTENTLY APPLIED REGARDING ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF THE BORROWER OR SUCH RESTRICTED SUBSIDIARY,
AS THE CASE MAY BE.


 


6.10        INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT THE EXPENSE OF THE BORROWER AND AT SUCH REASONABLE TIMES
DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON
REASONABLE ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, THAT WHEN AN EVENT
OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE
FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL BUSINESS
HOURS AND WITHOUT ADVANCE NOTICE.


 


6.11        USE OF PROCEEDS.  USE THE PROCEEDS OF THE BRIDGE BORROWING (A) TO
PARTIALLY FINANCE THE ACQUISITION, (B) TO REFINANCE OUTSTANDING INDEBTEDNESS
UNDER THE EXISTING CREDIT AGREEMENT, (C) TO RETIRE THE OUTSTANDING INDEBTEDNESS
UNDER THE COMERICA CREDIT FACILITY AND THE SCISSORTAIL CREDIT FACILITY, AND (D)
FOR THE PAYMENT OF FEES AND EXPENSES RELATING TO THE ACQUISITION, THE CREDIT
AGREEMENT AND THIS AGREEMENT.


 


6.12        ADDITIONAL GUARANTORS.  NOTIFY THE ADMINISTRATIVE AGENT AT THE TIME
THAT ANY PERSON BECOMES A RESTRICTED SUBSIDIARY OF THE BORROWER, AND PROMPTLY
THEREAFTER (AND IN ANY EVENT WITHIN 15 DAYS), CAUSE SUCH PERSON TO (A) BECOME A
GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART
OF THE GUARANTY OR A JOINDER THERETO IN THE FORM ATTACHED AS EXHIBIT F, AND (B)
DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES REFERRED TO IN
CLAUSES (III) AND (IV) OF SECTION 4.01(A) AND, UPON REQUEST OF THE
ADMINISTRATIVE AGENT, FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL
COVER, AMONG OTHER THINGS, THE

 

50

--------------------------------------------------------------------------------


 


LEGALITY, VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION
REFERRED TO IN CLAUSE (A)), ALL IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


6.13        ENVIRONMENTAL MATTERS; ENVIRONMENTAL REVIEWS.


 


(A)           (I) COMPLY IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS
NOW OR HEREAFTER APPLICABLE TO SUCH PERSON AS WELL AS ALL CONTRACTUAL
OBLIGATIONS AND AGREEMENTS WITH RESPECT TO ENVIRONMENTAL REMEDIATION OR OTHER
ENVIRONMENTAL MATTERS, (II) OBTAIN, AT OR PRIOR TO THE TIME REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS, ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS
UNDER APPLICABLE ENVIRONMENTAL LAWS NECESSARY FOR ITS THEN CURRENT OPERATIONS
AND WILL MAINTAIN SUCH AUTHORIZATIONS IN FULL FORCE AND EFFECT, (III) CONDUCT
ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND UNDERTAKE ANY CLEANUP,
REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND CLEAN UP HAZARDOUS
MATERIALS AT OR FROM ANY OF ITS PROPERTIES, AS MAY BE REQUIRED BY, AND IN
ACCORDANCE WITH THE REQUIREMENTS OF, APPLICABLE ENVIRONMENTAL LAWS.  PROMPTLY
PAY AND DISCHARGE WHEN DUE ALL DEBTS, CLAIMS, LIABILITIES AND OBLIGATIONS WITH
RESPECT TO ANY CLEAN-UP OR REMEDIATION MEASURES NECESSARY TO COMPLY WITH
ENVIRONMENTAL LAWS UNLESS, IN EACH CASE, THE SAME ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE APPLICABLE PERSON.


 


(B)           PROMPTLY FURNISH TO ADMINISTRATIVE AGENT ALL WRITTEN NOTICES OF
VIOLATION, ORDERS, CLAIMS, CITATIONS, COMPLAINTS, PENALTY ASSESSMENTS, SUITS OR
OTHER PROCEEDINGS RECEIVED BY SUCH PERSON, OR OF WHICH IT HAS NOTICE, PENDING OR
THREATENED AGAINST SUCH PERSON, THE POTENTIAL LIABILITY OF WHICH EXCEEDS
$5,000,000 OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IF
RESOLVED ADVERSELY AGAINST SUCH PERSON, BY ANY GOVERNMENTAL AUTHORITY WITH
RESPECT TO ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY APPLICABLE
ENVIRONMENTAL LAWS OR ANY PERMITS, LICENSES OR AUTHORIZATIONS REQUIRED UNDER
APPLICABLE ENVIRONMENTAL LAWS IN CONNECTION WITH ITS OWNERSHIP OR USE OF ITS
PROPERTIES OR THE OPERATION OF ITS BUSINESS.


 


(C)           PROMPTLY FURNISH TO ADMINISTRATIVE AGENT ALL WRITTEN REQUESTS FOR
INFORMATION, NOTICES OF CLAIM, DEMAND LETTERS, AND OTHER WRITTEN NOTIFICATIONS,
RECEIVED BY SUCH PERSON IN CONNECTION WITH ITS OWNERSHIP OR USE OF ITS
PROPERTIES OR THE CONDUCT OF ITS BUSINESS, RELATING TO POTENTIAL RESPONSIBILITY
WITH RESPECT TO ANY INVESTIGATION OR CLEAN-UP OF HAZARDOUS MATERIAL ARISING FROM
ITS OPERATIONS AT ANY LOCATION, THE POTENTIAL LIABILITY OF WHICH EXCEEDS
$5,000,000 OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IF
RESOLVED ADVERSELY AGAINST SUCH PERSON.


 


6.14        COMPLIANCE WITH AGREEMENTS.  OBSERVE, PERFORM OR COMPLY WITH EACH
MATERIAL CONTRACT, UNLESS ANY SUCH FAILURE TO SO OBSERVE, PERFORM OR COMPLY IS
REMEDIED WITHIN THE APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED IN SUCH
MATERIAL CONTRACT OR UNLESS SUCH FAILURE TO SO OBSERVE, PERFORM OR COMPLY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.15        UNRESTRICTED SUBSIDIARIES.  WILL CAUSE THE MANAGEMENT, BUSINESS AND
AFFAIRS OF EACH OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES TO BE CONDUCTED
IN SUCH A MANNER (INCLUDING, WITHOUT LIMITATION, BY KEEPING SEPARATE BOOKS OF
ACCOUNT, FURNISHING SEPARATE FINANCIAL STATEMENTS OF UNRESTRICTED SUBSIDIARIES
TO CREDITORS AND POTENTIAL CREDITORS THEREOF AND BY NOT PERMITTING PROPERTIES OF
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES TO BE COMMINGLED)

 

51

--------------------------------------------------------------------------------


 


SO THAT EACH UNRESTRICTED SUBSIDIARY THAT IS A CORPORATION OR OTHER LEGAL ENTITY
WILL BE TREATED AS AN ENTITY SEPARATE AND DISTINCT FROM THE BORROWER AND THE
RESTRICTED SUBSIDIARIES.


 


6.16        PERMANENT FINANCING.  USE ALL COMMERCIALLY REASONABLE EFFORTS TO
REFINANCE, OR CAUSE THE REFINANCING OF, THE LOANS WITH THE PROCEEDS OF THE
PERMANENT FINANCING AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING DATE, WHICH
SHALL INCLUDE, WITHOUT LIMITATION:


 


(A)           AS SOON AS POSSIBLE, BUT NOT LATER THAN 60 DAYS AFTER THE CLOSING
DATE, THE BORROWER SHALL (I) COMPLETE AND MAKE AVAILABLE TO THE ARRANGER AND
POTENTIAL INVESTORS A PRELIMINARY OFFERING MEMORANDUM, CIRCULAR OR PROSPECTUS
FOR THE OFFER, SALE OR PLACEMENT OF ANY PERMANENT FINANCING PURSUANT TO RULE
144A OF THE RULES AND REGULATIONS UNDER THE SECURITIES ACT (THE “OFFERING
MATERIALS”) WITH REGISTRATION RIGHTS, CONTAINING SUCH INFORMATION, DATA AND
DISCLOSURES AS MAY BE REQUIRED PURSUANT TO THE OFFERING REQUIREMENTS, AND (II)
CAUSE ANY PERMANENT FINANCING TO HAVE BEEN RATED BY S&P AND MOODY’S; PROVIDED,
THAT THE ADMINISTRATIVE AGENT MAY, IN ITS REASONABLE DISCRETION, EXTEND SUCH 60
DAY PERIOD WITH RESPECT TO EITHER, OR BOTH, OF CLAUSES (I) AND (II) BY
ADDITIONAL SUCCESSIVE PERIODS OF UP TO 60 DAYS EACH (THE DURATION OF EACH SUCH
PERIOD TO BE IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT) SO LONG AS NO
SUCH PERIOD EXTENDS TO, OR ANY DATE AFTER, THE BRIDGE MATURITY DATE.


 


(B)           THE BORROWER SHALL COMPLY WITH THE TERMS OF THE FEE LETTER AND THE
ENGAGEMENT LETTER, EACH OF WHICH THE BORROWER HEREBY CONFIRMS AND AGREES REMAINS
IN FULL FORCE AND EFFECT AND SHALL CONTINUE AS SUCH IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS NOTWITHSTANDING THE EXECUTION AND DELIVERY OF THIS AGREEMENT;
PROVIDED THAT, TO THE EXTENT THAT THE PROVISIONS OF SECTION 2 OF THE FEE LETTER
DIRECTLY CONFLICT WITH SECTION 6.16(A) HEREOF, THE PROVISIONS OF SECTION 6.16(A)
SHALL CONTROL.


 


6.17        EXCHANGE NOTE INDENTURE.  IF ANY OBLIGATIONS UNDER THE BRIDGE
FACILITY REMAIN OUTSTANDING ON THE DATE THAT IS 270 DAYS AFTER THE CLOSING DATE:


 


(A)           THE BORROWER SHALL COMMENCE PREPARATION OF AN INDENTURE (THE
“EXCHANGE NOTE INDENTURE”) PURSUANT TO WHICH THE EXCHANGE NOTES SHALL BE ISSUED
AND GOVERNING THE TERMS AND CONDITIONS OF THE EXCHANGE NOTES AND A REGISTRATION
RIGHTS AGREEMENT (THE “REGISTRATION RIGHTS AGREEMENT”), IN EACH CASE IN THE FORM
OF THE ARRANGER’S STANDARD INDENTURES AND REGISTRATION RIGHTS AGREEMENTS, IN
EACH CASE, WHICH SHALL CONTAIN SUCH TERMS, COVENANTS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, DEFAULTS, INDEMNITIES AND SHALL HAVE THE FORM,
TERM, YIELD, GUARANTEES, SUBORDINATION PROVISIONS AND OTHER TERMS AS ARE
CUSTOMARY FOR SECURITIES OR OTHER FINANCINGS OF THE TYPE SIMILAR TO EXCHANGE
NOTES ISSUED IN CONNECTION WITH A BRIDGE FINANCING, ALL AS DETERMINED BY THE
ARRANGER IN ITS REASONABLE DISCRETION, AS WELL AS SUCH OTHER TERMS AND
CONDITIONS AS THE ARRANGER AND ITS COUNSEL MAY CONSIDER APPROPRIATE IN LIGHT OF
THEN PREVAILING MARKET CONDITIONS APPLICABLE TO SIMILAR FINANCINGS OR IN LIGHT
OF ANY ASPECT OF THE PERMANENT FINANCING OR THE TRANSACTION THAT REQUIRES SUCH
OTHER TERMS OR CONDITIONS;


 


(B)           NO LATER THAN 300 DAYS AFTER THE CLOSING DATE, EACH LOAN PARTY
SHALL EXECUTE, DELIVER INTO ESCROW AND COMPLY WITH, OR CAUSE TO BE DELIVERED
INTO ESCROW, THE EXCHANGE NOTE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT,
LEGAL OPINIONS, COMFORT LETTERS, OFFICERS’ CERTIFICATES AND ALL OTHER CUSTOMARY
CLOSING DOCUMENTS AND REQUIREMENTS, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ARRANGER AND ITS COUNSEL; AND

 

52

--------------------------------------------------------------------------------


 


(C)           THE LOAN PARTIES SHALL, AS SOON AS PRACTICABLE AND IN ANY EVENT NO
LATER THAN 365 DAYS AFTER THE CLOSING DATE, FILE A SHELF REGISTRATION STATEMENT
WITH THE SEC AND CAUSE SUCH SHELF REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE, AND SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO KEEP SUCH
SHELF REGISTRATION STATEMENT EFFECTIVE, WITH RESPECT TO RESALES OF THE EXCHANGE
NOTES, FOR AS LONG AS IT IS REQUIRED BY THE HOLDERS TO RESELL THE EXCHANGE
NOTES; PROVIDED, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS REASONABLE
DISCRETION, EXTEND SUCH 365 DAY PERIOD BY ADDITIONAL SUCCESSIVE PERIODS OF UP TO
30 DAYS EACH (THE DURATION OF EACH SUCH PERIOD TO BE IN THE SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT).


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:

 


7.01        LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
OTHER THAN THE FOLLOWING:


 


(A)           LIENS PURSUANT TO ANY CREDIT FACILITY LOAN DOCUMENT;


 


(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.01 AND
ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT
INCREASED (EXCEPT AS PROVIDED IN SECTION 7.03(C)), (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY
SECTION 7.03(C);


 


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;


 


(D)           LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE
PERSON;


 


(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE PROPERTY

 

53

--------------------------------------------------------------------------------


 


SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE APPLICABLE PERSON;


 


(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


 


(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(G);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;


 


(J)            LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES, OR UNDER GENERAL DEPOSITORY OR BROKERAGE AGREEMENTS, AND BURDENING
ONLY DEPOSIT OR BROKERAGE ACCOUNTS OR OTHER FUNDS AND ASSETS MAINTAINED WITH A
CREDITOR DEPOSITORY INSTITUTION OR BROKERAGE; AND


 


(K)           LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENTS RELATING
TO OPERATING LEASES AND OTHER CONTRACTUAL ARRANGEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS THAT DESCRIBE ONLY THE PROPERTY SUBJECT TO SUCH
OPERATING LEASE OR CONTRACTUAL ARRANGEMENT; AND


 


(L)            STATUTORY LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS
RELATING TO PURCHASES OF CRUDE OIL, NATURAL GAS AND OTHER HYDROCARBONS IN FAVOR
OF PRODUCERS (“FIRST PURCHASER LIENS”); PROVIDED THAT (I) SUCH LIENS DO NOT AT
ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE CRUDE OIL, NATURAL GAS OR OTHER
HYDROCARBONS BEING PURCHASED AND SECURE ONLY AMOUNTS DUE FOR THE PURCHASE
THEREOF, AND (II) THE AMOUNT SECURED THEREBY IS NOT OVERDUE FOR A PERIOD OF MORE
THAN 30 DAYS OR IS OTHERWISE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;


 

provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (i) above ranks in
priority to any Obligation.

 


7.02        INVESTMENTS.  MAKE ANY INVESTMENTS, EXCEPT:


 


(A)           INVESTMENTS HELD BY THE BORROWER OR SUCH LOAN PARTY IN THE FORM OF
CASH EQUIVALENTS OR SHORT-TERM MARKETABLE DEBT SECURITIES;


 


(B)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE BORROWER AND
RESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000 AT ANY
TIME OUTSTANDING, FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES;


 


(C)           INVESTMENTS OF THE BORROWER IN ANY WHOLLY-OWNED SUBSIDIARY THAT IS
A GUARANTOR AND INVESTMENTS OF ANY WHOLLY-OWNED SUBSIDIARY THAT IS A GUARANTOR
IN THE BORROWER OR IN ANOTHER WHOLLY-OWNED SUBSIDIARY THAT IS A GUARANTOR;


 


(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND

 

54

--------------------------------------------------------------------------------


 


INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER
TO PREVENT OR LIMIT LOSS;


 


(E)           GUARANTEES PERMITTED BY SECTION 7.03;


 


(F)            INVESTMENTS IN UNRESTRICTED SUBSIDIARIES (NET OF ANY
DISTRIBUTIONS RECEIVED BY THE BORROWER AND RESTRICTED SUBSIDIARIES WITH RESPECT
TO SUCH INVESTMENTS), PROVIDED THAT (I) THE AGGREGATE AMOUNT OF ALL SUCH
INVESTMENTS MADE AFTER THE CLOSING DATE SHALL NOT AT ANY TIME EXCEED
$25,000,000, AND (II) AFTER GIVING EFFECT TO ANY SUCH INVESTMENT, THE BORROWER
HAS AT LEAST $10,000,000 IN UNUSED AVAILABILITY UNDER THE CREDIT AGREEMENT; AND


 


(G)           OTHER INVESTMENTS (INCLUDING INVESTMENTS IN PERSONS THAT ARE NOT
SUBSIDIARIES) NOT EXCEEDING $1,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OF
THE BORROWER.


 


7.03        INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)           INDEBTEDNESS UNDER THE CREDIT FACILITY LOAN DOCUMENTS;


 


(C)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE
7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED
THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER;


 


(D)           GUARANTEES OF THE BORROWER OR ANY GUARANTOR IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY OTHER
GUARANTOR;


 


(E)           UNSECURED INDEBTEDNESS OF THE BORROWER OR ANY GUARANTOR, PROVIDED
THAT (I) THE LOAN PARTIES COMPLY WITH THE PROVISIONS OF SECTION 2.05(E) AND (II)
SUCH INDEBTEDNESS QUALIFIES AS SUBORDINATED DEBT;


 


(F)            OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY EXISTING OR ARISING UNDER ANY HEDGING CONTRACT, PROVIDED
THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH PERSON IN THE
ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD
OR REASONABLY ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE OF SECURITIES
ISSUED BY SUCH PERSON, AND NOT FOR PURPOSES OF SPECULATION OR TAKING A “MARKET
VIEW;” AND (II) SUCH HEDGING CONTRACT DOES NOT CONTAIN ANY PROVISION EXONERATING
THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING
TRANSACTIONS TO THE DEFAULTING PARTY;


 


(G)           INDEBTEDNESS IN RESPECT OF CAPITAL LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS WITHIN THE LIMITATIONS SET FORTH IN
SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL SUCH
INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $5,000,000;

 

55

--------------------------------------------------------------------------------


 


(H)           INDEBTEDNESS OF ANY LOAN PARTY OWING TO ANOTHER LOAN PARTY;


 


(I)            INDEBTEDNESS (OTHER THAN AS DESCRIBED IN CLAUSE (A) OF THE
DEFINITION OF THE TERM “INDEBTEDNESS”) OF (A) COPANO/WEBB-DUVAL PIPELINE, L.P.
(“WEBB/DUVAL GP”) THAT WAS INCURRED IN THE ORDINARY COURSE OF BUSINESS BY
WEBB/DUVAL GATHERERS AND IS INDEBTEDNESS OF WEBB/DUVAL GP SOLELY BY VIRTUE OF
THE FACT THAT IT IS A GENERAL PARTNER OF WEBB/DUVAL GATHERERS AND (B) A GENERAL
PARTNER OF WEBB/DUVAL GP WITH RESPECT TO THE INDEBTEDNESS DESCRIBED IN CLAUSE
(A) SOLELY BY VIRTUE OF THE FACT THAT IT IS SUCH GENERAL PARTNER; AND


 


(J)            OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED $5,000,000 AT ANY TIME OUTSTANDING.


 


7.04        FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG AS NO
DEFAULT EXISTS OR WOULD RESULT THEREFROM:


 


(A)           ANY WHOLLY-OWNED RESTRICTED SUBSIDIARY MAY MERGE WITH (I) THE
BORROWER, PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER WHOLLY-OWNED RESTRICTED SUBSIDIARIES; AND


 


(B)           ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR TO A
WHOLLY-OWNED RESTRICTED SUBSIDIARY.


 

The Borrower will not issue any Equity Interests which (i) may be classified in
whole or part as Indebtedness, (ii) require mandatory distributions (other than
distributions of Available Cash permitted under Section 7.06(d)) or mandatory
redemption prior to 91 days after the Rollover Maturity Date, or (iii) provide
for a scheduled distribution above generally prevailing market rates at the time
of issuance.  No Restricted Subsidiary of the Borrower will issue any additional
Equity Interests, except a direct Subsidiary of a Loan Party may issue
additional Equity Interests to such Loan Party or to the Borrower so long as
such Restricted Subsidiary is a wholly-owned Restricted Subsidiary of the
Borrower after giving effect thereto.  No Restricted Subsidiary of the Borrower
that is a partnership will allow any reduction of the Borrower’s interest
(direct or indirect) therein.

 


7.05        DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:


 


(A)           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY SO LONG AS (I) THE
PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID SOLELY IN CASH; (II) THE AGGREGATE
PURCHASE PRICE PAID TO LOAN PARTIES FOR SUCH ASSET AND ALL OTHER SUCH ASSETS
SOLD BY LOAN PARTIES DURING ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
PURSUANT TO THIS CLAUSE (C) SHALL NOT EXCEED $5,000,000; (III) IF THE PORTION OF
THE

 

56

--------------------------------------------------------------------------------


 


AGGREGATE ANNUAL CONSOLIDATED EBITDA DERIVED FROM ALL ASSETS SOLD PURSUANT TO
THIS CLAUSE (C) DURING ANY PERIOD OF FOUR FISCAL QUARTERS AND BASED ON THE FOUR
FISCAL QUARTERS (AS TO ANY ASSETS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OTHER THAN SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES) OR ANNUALIZED PORTION
THEREOF (AS TO ANY ASSETS OF SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES AS
PROVIDED IN SECTION 7.21(E)) PRIOR TO THE SALE OF SUCH ASSET WOULD EXCEED
$2,000,000, THE CONSENT (NOT TO BE UNREASONABLY WITHHELD) OF THE REQUIRED
LENDERS IS OBTAINED IN CONNECTION WITH ANY SUCH SALE; (IV) NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST PRIOR TO OR AFTER GIVING EFFECT TO SUCH SALE; AND (V) THE
NET CASH PROCEEDS OF SUCH SALE SHALL HAVE BEEN APPLIED AS FOLLOWS (A) WITHIN
ONE-HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF SUCH RECEIPT OF NET CASH
PROCEEDS TO THE PURCHASE OF CAPITAL ASSETS USED IN ITS BUSINESS OR (B) TO THE
EXTENT NET CASH PROCEEDS HAVE NOT BEEN APPLIED PURSUANT TO THE IMMEDIATELY
PRECEDING CLAUSE (A), SUCH AMOUNT (THE “EXCESS SALE PROCEEDS”) SHALL HAVE BEEN
APPLIED TO PREPAY INDEBTEDNESS OUTSTANDING UNDER THE CREDIT AGREEMENT AS
PROVIDED IN THE CREDIT AGREEMENT;


 


(D)           DISPOSITIONS OF PROPERTY BY ANY LOAN PARTY TO ANOTHER LOAN PARTY;


 


(E)           DISPOSITIONS PERMITTED BY SECTION 7.04;


 


(F)            DISPOSITIONS OF EQUITY INTERESTS IN UNRESTRICTED SUBSIDIARIES;
AND


 


(G)           DISPOSITIONS BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES NOT
OTHERWISE PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT (I) AT THE TIME OF
SUCH DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM SUCH DISPOSITION
AND (II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF IN RELIANCE ON
THIS CLAUSE (G) IN ANY FISCAL YEAR SHALL NOT EXCEED $1,000,000;


 

provided, however, that any Disposition pursuant to clauses (a) through (g)
shall be for fair market value.

 


7.06        RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO,
EXCEPT THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME OF ANY ACTION DESCRIBED BELOW OR WOULD RESULT THEREFROM (EXCEPT AS
OTHERWISE PROVIDED IN SUBSECTION (D) BELOW):


 


(A)           EACH RESTRICTED SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE
BORROWER OR ANY GUARANTOR RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE
TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE;


 


(B)           THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY DECLARE AND MAKE
DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY OF THE TYPE OF EQUITY
INTERESTS IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING MADE;


 


(C)           THE BORROWER AND EACH RESTRICTED SUBSIDIARY MAY PURCHASE, REDEEM
OR OTHERWISE ACQUIRE EQUITY INTERESTS (OTHER THAN PREFERRED EQUITY INTERESTS
DISSIMILAR IN TYPE TO NEW EQUITY INTERESTS BEING CONCURRENTLY ISSUED) ISSUED BY
IT WITH THE PROCEEDS RECEIVED FROM THE SUBSTANTIALLY CONCURRENT ISSUE OF NEW
EQUITY INTERESTS; AND


 


(D)           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT
SUCH TIME AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST AFTER GIVING
PRO FORMA EFFECT TO SUCH

 

57

--------------------------------------------------------------------------------


 


TRANSACTION, THE BORROWER MAY DECLARE CASH QUARTERLY DISTRIBUTIONS TO ITS
MEMBERS IN AN AMOUNT EQUAL TO AVAILABLE CASH AND, NOTWITHSTANDING THE OCCURRENCE
OF ANY DEFAULT OR EVENT OF DEFAULT FOLLOWING SUCH DECLARATION, PAY SUCH DECLARED
DISTRIBUTIONS.


 


7.07        CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
SUBSTANTIALLY RELATED OR INCIDENTAL THERETO.


 


7.08        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF THE BORROWER, WHETHER OR NOT IN THE ORDINARY COURSE
OF BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE
TO THE BORROWER OR SUCH RESTRICTED SUBSIDIARY AS WOULD BE OBTAINABLE BY THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE, PROVIDED THAT THE FOREGOING
RESTRICTION SHALL NOT APPLY TO (I) TRANSACTIONS BETWEEN OR AMONG THE BORROWER
AND ANY GUARANTOR OR BETWEEN AND AMONG ANY GUARANTORS OR (II) SCISSORTAIL’S
GUARANTEE OF THE PERFORMANCE BY SOUTHERN DOME OF ITS OBLIGATIONS UNDER THAT
CERTAIN GAS PURCHASE AND PROCESSING AGREEMENT EFFECTIVE MAY 1, 2005 BY AND
BETWEEN SOUTHERN DOME AND NEW DOMINION, L.L.C.


 


7.09        BURDENSOME AGREEMENTS.  ENTER INTO ANY CONTRACTUAL OBLIGATION (OTHER
THAN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY CREDIT FACILITY LOAN
DOCUMENT) THAT (A) LIMITS THE ABILITY (I) OF ANY RESTRICTED SUBSIDIARY TO MAKE
RESTRICTED PAYMENTS TO THE BORROWER OR ANY GUARANTOR OR TO OTHERWISE TRANSFER
PROPERTY TO THE BORROWER OR ANY GUARANTOR, (II) OF ANY RESTRICTED SUBSIDIARY TO
GUARANTEE THE INDEBTEDNESS OF THE BORROWER OR (III) OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON
PROPERTY OF SUCH PERSON IN FAVOR OF THE CREDIT FACILITY AGENT AND THE LENDERS
UNDER THE CREDIT AGREEMENT; PROVIDED, HOWEVER, THAT THIS CLAUSE (III) SHALL NOT
PROHIBIT ANY NEGATIVE PLEDGE INCURRED OR PROVIDED IN FAVOR OF ANY HOLDER OF
INDEBTEDNESS PERMITTED UNDER SECTION 7.03(G) SOLELY TO THE EXTENT ANY SUCH
NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH
INDEBTEDNESS; OR (B) REQUIRES THE GRANT OF A LIEN TO SECURE AN OBLIGATION OF
SUCH PERSON IF A LIEN IS GRANTED TO SECURE ANOTHER OBLIGATION OF SUCH PERSON.


 


7.10        USE OF PROCEEDS.  USE THE PROCEEDS OF THE BRIDGE FINANCING, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO
PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB)
OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE.


 


7.11        PROHIBITED CONTRACTS.  OTHER THAN THOSE LISTED ON SCHEDULE 7.11:


 


(A)           ENTER INTO ANY “TAKE-OR-PAY” CONTRACT OR OTHER CONTRACT OR
ARRANGEMENT FOR THE PURCHASE OF GOODS OR SERVICES WHICH OBLIGATES IT TO PAY FOR
SUCH GOODS OR SERVICE REGARDLESS OF WHETHER THEY ARE DELIVERED OR FURNISHED TO
IT, OTHER THAN CONTRACTS FOR PIPELINE CAPACITY OR FOR SERVICES IN EITHER CASE
REASONABLY ANTICIPATED TO BE UTILIZED IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           AMEND OR PERMIT ANY AMENDMENT TO ANY MATERIAL CONTRACT WHICH
RELEASES, QUALIFIES, LIMITS, MAKES CONTINGENT OR OTHERWISE COULD REASONABLY BE
EXPECTED TO DETRIMENTALLY

 

58

--------------------------------------------------------------------------------


 


AFFECT THE RIGHTS AND BENEFITS OF ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR
ACQUIRED PURSUANT TO ANY LOAN DOCUMENT; OR


 


(C)           INCUR ANY OBLIGATION TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN OR
PERMIT ANY ERISA AFFILIATE TO DO SO.


 


7.12        HEDGING CONTRACTS.  BE A PARTY TO OR IN ANY MANNER BE LIABLE ON ANY
HEDGING CONTRACT, EXCEPT:


 


(A)           HEDGING CONTRACTS ENTERED INTO BY A LOAN PARTY WITH THE PURPOSE
AND EFFECT OF FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF INDEBTEDNESS OF
SUCH LOAN PARTY THAT IS ACCRUING INTEREST AT A VARIABLE RATE, PROVIDED THAT (I)
THE AGGREGATE NOTIONAL AMOUNT OF SUCH CONTRACTS NEVER EXCEEDS ONE HUNDRED
PERCENT (100%) OF THE ANTICIPATED OUTSTANDING PRINCIPAL BALANCE OF THE
INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACTS OR AN AVERAGE OF SUCH PRINCIPAL
BALANCES CALCULATED USING A GENERALLY ACCEPTED METHOD OF MATCHING INTEREST SWAP
CONTRACTS TO DECLINING PRINCIPAL BALANCES AND (II) THE FLOATING RATE INDEX OF
EACH SUCH CONTRACT GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING
RATES OF INTEREST ON THE CORRESPONDING INDEBTEDNESS TO BE HEDGED BY SUCH
CONTRACT; AND


 


(B)           HEDGING CONTRACTS ENTERED INTO IN COMPLIANCE WITH THE RISK
MANAGEMENT POLICY.


 


7.13        SUBSIDIARIES.  CREATE OR ACQUIRE ANY ADDITIONAL RESTRICTED
SUBSIDIARY OR REDESIGNATE AN UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY
UNLESS THE BORROWER GIVES WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF SUCH
CREATION OR ACQUISITION AND COMPLIES WITH SECTIONS 6.12 AND 7.18.


 


7.14        LIMITATION ON CREDIT EXTENSIONS.  EXCEPT FOR INVESTMENTS PERMITTED
UNDER SECTION 7.02 AND HEDGING CONTRACTS PERMITTED HEREUNDER, EXTEND CREDIT,
MAKE ADVANCES OR MAKE LOANS OTHER THAN NORMAL AND PRUDENT EXTENSIONS OF CREDIT
TO CUSTOMERS BUYING GOODS AND SERVICES IN THE ORDINARY COURSE OF BUSINESS OR TO
ANOTHER LOAN PARTY IN THE ORDINARY COURSE OF BUSINESS, WHICH EXTENSIONS SHALL
NOT BE FOR LONGER PERIODS THAN THOSE EXTENDED BY SIMILAR BUSINESSES OPERATED IN
A NORMAL AND PRUDENT MANNER.


 


7.15        RISK MANAGEMENT COMPLIANCE.  ENTER INTO ANY HEDGING CONTRACT THAT IS
IN VIOLATION OF THE RISK MANAGEMENT POLICY.  THE BORROWER AGREES THAT UPON
REQUEST BY THE ADMINISTRATIVE AGENT, FROM TIME TO TIME, THE BORROWER AND THE
ADMINISTRATIVE AGENT WILL REVIEW AND EVALUATE THE BORROWERS’ RISK MANAGEMENT
POLICY.


 


7.16        SUBORDINATED DEBT.  MAKE ANY PAYMENTS OF PRINCIPAL OR INTEREST ON
THE SUBORDINATED DEBT EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS
THEREOF.


 


7.17        MATERIAL CONTRACTS.  (A) CANCEL OR TERMINATE ANY MATERIAL CONTRACT
(OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION THEREOF), OR (B) AMEND
OR OTHERWISE MODIFY ANY PROVISION OF ANY MATERIAL CONTRACT OR GIVE ANY CONSENT,
WAIVER OR APPROVAL THEREUNDER, OR WAIVE ANY MATERIAL BREACH OF OR MATERIAL
DEFAULT UNDER ANY MATERIAL CONTRACT THAT COULD REASONABLY BE EXPECTED TO
DETRIMENTALLY AFFECT THE RIGHTS AND BENEFITS OF THE ADMINISTRATIVE AGENT AND/OR
THE LENDERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

59

--------------------------------------------------------------------------------


 


7.18        DESIGNATION AND CONVERSION OF RESTRICTED AND UNRESTRICTED
SUBSIDIARIES; DEBT OF UNRESTRICTED SUBSIDIARIES.


 


(A)           UNLESS DESIGNATED AS AN UNRESTRICTED SUBSIDIARY ON SCHEDULE 5.13
AS OF THE CLOSING DATE, DESIGNATE ANY PERSON THAT BECOMES A SUBSIDIARY OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY, EXCEPT THE
BORROWER MAY DESIGNATE BY WRITTEN NOTIFICATION THEREOF TO THE ADMINISTRATIVE
AGENT, ANY RESTRICTED SUBSIDIARY, INCLUDING A NEWLY FORMED OR NEWLY ACQUIRED
SUBSIDIARY, AS AN UNRESTRICTED SUBSIDIARY IF (I) PRIOR, AND AFTER GIVING EFFECT,
TO SUCH DESIGNATION, NO DEFAULT WOULD EXIST AND (II) SUCH DESIGNATION IS DEEMED
TO BE AN INVESTMENT IN AN UNRESTRICTED SUBSIDIARY IN AN AMOUNT EQUAL TO THE FAIR
MARKET VALUE AS OF THE DATE OF SUCH DESIGNATION OF THE BORROWER’S DIRECT AND
INDIRECT OWNERSHIP INTEREST IN SUCH SUBSIDIARY AND SUCH INVESTMENT WOULD BE
PERMITTED TO BE MADE AT THE TIME OF SUCH DESIGNATION UNDER SECTION 7.02(F).


 


(B)           DESIGNATE ANY UNRESTRICTED SUBSIDIARY TO BE A RESTRICTED
SUBSIDIARY, EXCEPT IF AFTER GIVING EFFECT TO SUCH DESIGNATION, WHICH SHALL BE
DEEMED TO BE A CASH DIVIDEND IN AN AMOUNT EQUAL TO THE LESSER OF THE FAIR MARKET
VALUE OF THE BORROWER’S DIRECT AND INDIRECT OWNERSHIP INTEREST IN SUCH
SUBSIDIARY OR THE AMOUNT OF THE BORROWER’S CASH INVESTMENT PREVIOUSLY MADE FOR
PURPOSES OF THE LIMITATION ON INVESTMENTS UNDER SECTION 7.02(F), (I) THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
CONTAINED IN EACH OF THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF THE DATE OF SUCH
REDESIGNATION (OR, IF STATED TO HAVE BEEN MADE EXPRESSLY AS OF AN EARLIER DATE,
WERE TRUE AND CORRECT AS OF SUCH DATE), (II) NO DEFAULT WOULD EXIST, AND (III)
THE BORROWER AND SUCH NEWLY-DESIGNATED RESTRICTED SUBSIDIARY COMPLIES WITH THE
REQUIREMENTS OF SECTIONS 6.12.


 


(C)           WILL NOT INCUR, ASSUME, GUARANTEE OR OTHERWISE BE OR BECOME LIABLE
FOR ANY INDEBTEDNESS OF ANY OF THE UNRESTRICTED SUBSIDIARIES, EXCEPT AS
DESCRIBED IN SECTION 7.03(I).


 


(D)           WILL NOT PERMIT ANY UNRESTRICTED SUBSIDIARY TO HOLD ANY EQUITY
INTEREST IN, OR ANY INDEBTEDNESS OF, THE BORROWER OR ANY RESTRICTED SUBSIDIARY.


 


(E)           SHALL NOT PERMIT THE AGGREGATE PRINCIPAL AMOUNT OF ALL
NON-RECOURSE DEBT OUTSTANDING AT ANY ONE TIME TO EXCEED $10,000,000.


 


7.19        CAPITAL EXPENDITURES.  USE THE PROCEEDS OF ANY INDEBTEDNESS INCURRED
UNDER THE CREDIT AGREEMENT TO MAKE OR COMMIT TO MAKE CAPITAL EXPENDITURES IN ANY
FISCAL YEAR IN EXCESS OF 10% OF THE AGGREGATE COMMITMENTS (AS USED IN THIS
SECTION 7.19, AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT) IN RESPECT OF
CAPITAL EXPENDITURES RELATING TO ACQUISITIONS OR CONSTRUCTION (OTHER THAN
ACQUISITIONS OR CONSTRUCTION OF NATURAL GAS, NATURAL GAS LIQUIDS AND CRUDE OIL
PIPELINES, PROCESSING, TREATING AND GATHERING SYSTEMS, INCLUDING COMPRESSION,
METERING, DEHYDRATING AND SIMILAR EQUIPMENT, NATURAL GAS AND NATURAL GAS LIQUIDS
STORAGE FACILITIES, AND IN EACH CASE, RELATED FACILITIES); PROVIDED SUCH PERSONS
MAY MAKE CAPITAL EXPENDITURES AS ARE REQUIRED BY ANY LAW (INCLUDING
ENVIRONMENTAL LAWS).


 


7.20        AMENDMENTS TO ORGANIZATIONAL DOCUMENTS.  (A) AMEND OR OTHERWISE
MODIFY THE DEFINITION OF “AVAILABLE CASH” AS SET FORTH IN THE BORROWER LLC
AGREEMENT, OR (B) ENTER INTO OR PERMIT ANY OTHER MODIFICATION OF, OR WAIVE ANY
MATERIAL RIGHT OR OBLIGATION OF ANY PERSON UNDER, ITS ORGANIZATION DOCUMENTS
THAT COULD REASONABLY BE EXPECTED TO DETRIMENTALLY AFFECT THE

 

60

--------------------------------------------------------------------------------


 


RIGHTS AND BENEFITS OF ADMINISTRATIVE AGENT AND/OR LENDERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT.


 


7.21        FINANCIAL COVENANTS.


 


(A)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE BORROWER
TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH QUARTER:

 

Four Fiscal Quarters Ending

 

Minimum
Consolidated Fixed
Charge Coverage
Ratio

Closing Date through September 30, 2005

 

1.00 to 1.0

December 31, 2005 and each fiscal quarter thereafter

 

1.25 to 1.0

 


(B)           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE BORROWER TO
BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Four Fiscal Quarters Ending

 

Minimum
Consolidated
Interest Coverage
Ratio

Closing Date through September 30, 2005

 

2.00 to 1.0

December 31, 2005 through June 30, 2006

 

2.25 to 1.0

September 30, 2006 and each fiscal quarter thereafter

 

2.50 to 1.0


 


(C)           CONSOLIDATED SENIOR LEVERAGE RATIO.  PERMIT THE CONSOLIDATED
SENIOR LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL QUARTERS OF
THE BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW
OPPOSITE SUCH PERIOD:

 

61

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Senior Leverage
Ratio

Closing Date through September 30, 2005

 

4.25 to 1.0

December 31, 2005 and each fiscal quarter thereafter

 

4.00 to 1.0


 


(D)           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE CONSOLIDATED TOTAL
LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL QUARTERS OF THE
BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE
SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Total Leverage
Ratio

Closing Date through September 30, 2005

 

6.00 to 1.0

December 31, 2005 through June 30, 2006

 

5.50 to 1.0

September 30, 2006 and each fiscal quarter thereafter

 

5.25 to 1.0


 


(E)           CALCULATION OF FINANCIAL COVENANTS.  WITH RESPECT TO THE
CALCULATION OF THE FIXED CHARGE COVERAGE RATIO, THE CONSOLIDATED INTEREST
COVERAGE RATIO, THE SENIOR LEVERAGE RATIO AND THE CONSOLIDATED TOTAL LEVERAGE
RATIO IN THIS SECTION 7.21 (AND CONSOLIDATED EBITDA AS USED IN SECTION 7.05(C)),
CONSOLIDATED EBITDA, CONSOLIDATED FIXED CHARGES, CONSOLIDATED INTEREST CHARGES
AND CONSOLIDATED NET INCOME OF SCISSORTAIL AND ITS RESTRICTED SUBSIDIARIES (IF
ANY) (I) SHALL BE DETERMINED FOR THE QUARTER ENDED SEPTEMBER 30, 2005 BY
GROSSING-UP THE APPLICABLE  COMPONENT RESULTS FROM THE CLOSING DATE THROUGH THE
LAST DAY OF SUCH QUARTER TO A QUARTERLY AMOUNT AND (II) SHALL, PRIOR TO JUNE 30,
2006, BE DETERMINED FOR THE PERIODS ENDING ON SEPTEMBER 30, 2005, DECEMBER 31,
2005 AND MARCH 31, 2005 ON AN ANNUALIZED BASIS; E.G.: FOR THE PERIOD ENDING
SEPTEMBER 30, 2005, RESULTS FOR THE QUARTER WILL BE ANNUALIZED BY MULTIPLYING
SUCH RESULTS BY FOUR; FOR THE PERIOD ENDING DECEMBER 31, 2005, RESULTS FOR THE
TWO-QUARTER PERIOD WILL BE ANNUALIZED BY MULTIPLYING SUCH RESULTS BY TWO; AND
FOR THE PERIOD ENDING MARCH 31, 2006, RESULTS FOR THE THREE-QUARTER PERIOD WILL
BE ANNUALIZED BY MULTIPLYING SUCH RESULTS BY ONE AND ONE-THIRD.


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01        EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:

 

62

--------------------------------------------------------------------------------


 


(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN,
OR (II) WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON
ANY LOAN, OR ANY FEE DUE HEREUNDER, OR (III) WITHIN FIVE  BUSINESS DAYS AFTER
THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; OR


 


(B)           SPECIFIC COVENANTS.  THE BORROWER FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.03, 6.05(A), 6.10,
6.11 OR 6.12 OR ARTICLE VII; OR


 


(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH THE
ADMINISTRATIVE AGENT NOTIFIES BORROWER OF SUCH FAILURE OR (II) THE DATE ON WHICH
A RESPONSIBLE OFFICER OF ANY LOAN PARTY FIRST BECOMES AWARE OF SUCH FAILURE; OR


 


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(E)           CROSS-DEFAULT.  (I) THE BORROWER OR ANY RESTRICTED SUBSIDIARY
(A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS
OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER HEDGING
CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR
AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY
COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR
(B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY HEDGING CONTRACT AN EARLY
TERMINATION DATE (AS DEFINED IN SUCH HEDGING CONTRACT) RESULTING FROM (A) ANY
EVENT OF DEFAULT UNDER SUCH HEDGING CONTRACT AS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH HEDGING CONTRACT) OR
(B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH HEDGING CONTRACT AS TO
WHICH THE BORROWER OR ANY RESTRICTED SUBSIDIARY IS AN AFFECTED PARTY (AS SO
DEFINED) AND, IN EITHER EVENT, THE HEDGING TERMINATION VALUE OWED BY THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE
THRESHOLD AMOUNT; OR


 


(F)            INSOLVENCY PROCEEDINGS, ETC.  THE BORROWER OR ANY SUBSIDIARY
INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR
OR CONSENTS TO THE APPOINTMENT OF ANY

 

63

--------------------------------------------------------------------------------


 


RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR
OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART
OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


 


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE BORROWER OR ANY
SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)           JUDGMENTS.  THERE IS ENTERED AGAINST THE BORROWER OR ANY
RESTRICTED SUBSIDIARY (I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN
AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE
COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


 


(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT.


 


8.02        REMEDIES UPON EVENT OF DEFAULT.


 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

64

--------------------------------------------------------------------------------


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER; AND


 


(C)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 


8.03        APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AS SET FORTH IN THE PROVISO TO SECTION 8.02), ANY AMOUNTS RECEIVED
ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT IN
THE FOLLOWING ORDER:


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01        APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS HEREBY IRREVOCABLY
APPOINTS BANC OF AMERICA BRIDGE TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE
DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR

 

65

--------------------------------------------------------------------------------


 


THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND NEITHER THE BORROWER NOR ANY OTHER
LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH
PROVISIONS.


 


9.02        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


 


9.03        EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

66

--------------------------------------------------------------------------------


 

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 


9.04        RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY
NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER
WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING
OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED,
SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT
ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED
BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY
FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO
THE MAKING OF A LOAN, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF
A LENDER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE TO THE CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF SUCH LOAN.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


9.05        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06        RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS AND THE BORROWER. 
UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A SUCCESSOR, WHICH
SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH
BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN
SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN
SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH
NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS
DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT
IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON
BEHALF OF THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING
ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH
TIME AS A

 

67

--------------------------------------------------------------------------------


 


SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (2) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER DIRECTLY, UNTIL
SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO
AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED
ABOVE IN THIS SECTION).  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR
UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04 SHALL CONTINUE IN
EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND
THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS
ADMINISTRATIVE AGENT.


 


9.07        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH LENDER
AND ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


 


9.08        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE BOOKRUNNERS, SYNDICATION AGENTS OR DOCUMENTATION
AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS, DUTIES OR
RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT
IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT OR A LENDER
HEREUNDER.


 


9.09        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR

 

68

--------------------------------------------------------------------------------


 


RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.08 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 


9.10        GUARANTY MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A
RESTRICTED SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 


ARTICLE X.
MISCELLANEOUS


 


10.01      AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE
BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE BORROWER OR THE APPLICABLE LOAN PARTY, AS
THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:


 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY SCHEDULED PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO

 

69

--------------------------------------------------------------------------------


 


THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO TO THIS
SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE DEFAULT RATE OR (II) TO AMEND
ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE
EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR
TO REDUCE ANY FEE PAYABLE HEREUNDER;


 


(E)           CHANGE SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)            CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; OR


 


(G)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT AS PROVIDED IN SECTION 9.10;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:


 

(I)            IF TO THE BORROWER OR THE ADMINISTRATIVE AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

70

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OR ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

 

71

--------------------------------------------------------------------------------


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES
RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY
OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC
COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 


10.03      NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING,
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           COSTS AND EXPENSES.  THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED) AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE ADMINISTRATIVE AGENT OR ANY LENDER), IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS.


 


(B)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH
RELATED PARTY OF

 

72

--------------------------------------------------------------------------------


 


ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR IN THE CASE
OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH
LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY
SUCH SUB-AGENT) IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF
THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.11(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE

 

73

--------------------------------------------------------------------------------


 


USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN THE ABSENCE OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR; PROVIDED SUCH DEMAND SHALL
BE ACCOMPANIED BY A REASONABLY DETAILED INVOICE OUTLINING THE COSTS AND EXPENSES
TO BE REIMBURSED.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 


10.05      PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT OR ANY LENDER, OR THE
ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SETOFF, AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR
OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT
IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


10.06      SUCCESSORS AND ASSIGNS.


 


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (OTHER
THAN PURSUANT TO A TRANSACTION PERMITTED BY SECTION 7.04) NEITHER THE BORROWER
NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO
THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE

 

74

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT


 

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT
(WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS
THE ARRANGER OTHERWISE CONSENTS (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED;

 

(III)          ANY ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY THE ARRANGER
(SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD) UNLESS THE PERSON THAT IS THE
PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD
OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE); AND

 

(IV)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET FORTH IN SCHEDULE
10.06 AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04,

 

75

--------------------------------------------------------------------------------


 

3.05, and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR
A CONSENT FOR A MATERIAL OR SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING,
ANY LENDER MAY REQUEST AND RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE
REGISTER.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A

 

76

--------------------------------------------------------------------------------


 


PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND PROVIDED WITH ALL INFORMATION
REQUIRED TO BE INCLUDED IN THE REGISTER AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN,
AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.11(B)(II). 
EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $3,500, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO

 

77

--------------------------------------------------------------------------------


 


RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED
(A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY HEDGING
CONTRACT RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF
THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.


 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 


10.08      RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY

 

78

--------------------------------------------------------------------------------


 


TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
LENDER OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
OR ANY OTHER LOAN PARTY AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER
OR SUCH LOAN PARTY NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY MAY BE CONTINGENT
OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE
BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE
RIGHTS OF EACH LENDER AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH LENDER OR THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AGREES TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF
AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


10.09      INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER.  IN DETERMINING WHETHER
THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR
A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS
AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN
EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED
TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY LOAN, AND SHALL CONTINUE IN FULL FORCE AND EFFECT
AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR
UNSATISFIED.

 

79

--------------------------------------------------------------------------------


 


10.12      SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


10.13      REPLACEMENT OF LENDERS.  IF (A) ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 3.04 OR GIVES NOTICE PURSUANT TO SECTION 3.02, (B) THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, (C) ANY LENDER
FAILS TO CONSENT TO AN ELECTION, CONSENT, AMENDMENT, WAIVER OR OTHER
MODIFICATION TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT REQUIRES THE
CONSENT OF A GREATER PERCENTAGE OF THE LENDERS THAN THE REQUIRED LENDERS AND
SUCH ELECTION, CONSENT, AMENDMENT, WAIVER OR OTHER MODIFICATION IS OTHERWISE
CONSENTED TO BY THE REQUIRED LENDERS, OR (D) IF ANY OTHER CIRCUMSTANCE EXISTS
HEREUNDER THAT GIVES THE BORROWER THE RIGHT TO REPLACE A LENDER AS A PARTY
HERETO, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN
ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


 


(A)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


 


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS);


 


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


 


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


10.14      GOVERNING LAW; JURISDICTION; ETC.


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

80

--------------------------------------------------------------------------------


 


(B)           SUBMISSION TO JURISDICTION.  THE ADMINISTRATIVE AGENT, EACH
LENDER, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  THE ADMINISTRATIVE AGENT, EACH LENDER, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


10.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR

 

81

--------------------------------------------------------------------------------


 


OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 


10.16      USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


 


10.17      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


 

 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COPANO ENERGY, L.L.C.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

John R. Eckel, Jr.

 

Title:

Chairman of the Board and

 

 

Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA BRIDGE LLC, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA BRIDGE LLC, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Banc of America Bridge LLC

 

$

170,000,000.00

 

100.000000000

%

Total

 

$

170,000,000.00

 

100.000000000

%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

1.             Liabilities in connection with the following capital lease for
two compressor units:  Schedule No. 4, dated February 8, 2002, to Master Finance
Lease dated August 14, 2001 between Caterpillar Financial Services Corporation
and ScissorTail Energy, LLC

 

2.             Liabilities in connection with operating leases with Caterpillar
(two compressor units), USA Compression Partners (three compressor units),
Hanover Compression Limited (one compressor unit) and J-W Power Company (one
compressor unit)

 

3.             Liabilities in connection with vehicles leased pursuant to that
certain Lease Agreement dated June 24, 2003 between Automotive Rentals, Inc. and
ScissorTail Energy, LLC

 

4.             Liabilities in connection with office lease dated August 1, 2000
between Noble Building Investors and ScissorTail Energy, LLC

 

5.             Liabilities in connection with office lease dated November 1,
1988 between Arrow Energy, Inc and ScissorTail Energy, LLC

 

6.             Liabilities in connection with Business Lease dated February 26,
2001 between Don and Lavonna Kinnamon and ScissorTail Energy, LLC

 

7.             Irrevocable Standby  Letter of Credit of Bank of America dated
November 30, 2004 for the benefit of ONEOK Hydrocarbon, L.P., as amended
(ScissorTail Energy, LLC as applicant)

 

8.             Pursuant to the Amended and Restated Operating Agreement of
Southern Dome, LLC (“Southern Dome”) dated as of August 1, 2005, ScissorTail
Energy, LLC is obligated to make certain capital contributions to Southern Dome

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

 

Part (a).  Subsidiaries.

 

Subsidiary

 

Jurisdiction &
Formation ID#

 

Owner

 

Ownership
Interest

 

Restricted/
Unrestricted

Copano Pipelines Group, L.L.C.

 

DE 3424624

 

Copano Energy, L.L.C.

 

1,000 MU

 

Restricted

Copano General Partners, Inc.

 

DE 3424786

 

Copano Pipelines Group, L.L.C.

 

1,000 CS

 

Restricted

CPG LP Holdings, L.L.C.

 

DE 3876775

 

Copano Pipelines Group, L.L.C.

 

1,000 MU

 

Restricted

Copano Field Services GP, L.L.C.

 

DE 3876785

 

Copano General Partners, Inc.

 

1,000 MU

 

Restricted

Copano Pipelines GP, L.L.C.

 

DE 3876777

 

Copano General Partners, Inc.

 

1,000 MU

 

Restricted

Copano Pipelines (Texas) GP, L.L.C.

 

DE 3876778

 

Copano General Partners, Inc

 

100% MI

 

Restricted

Copano Energy Services GP, L.L.C.

 

DE 3876779

 

Copano General Partners, Inc

 

1,000 MU

 

Restricted

Copano Energy Services (Texas) GP, L.L.C.

 

DE 3876780

 

Copano General Partners, Inc

 

100% MI

 

Restricted

Copano Field Services/Copano Bay, L.P.

 

TX 8894810

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20   GPU
980  LPU

 

Restricted

Copano Field Services/South Texas, L.P.

 

TX 8905310

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Field Services/Agua Dulce, L.P.

 

TX 8732510

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980   LPU

 

Restricted

Copano Field Services/Upper Gulf Coast, L.P.

 

TX 9617310

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20G  PU
980  LPU

 

Restricted

Copano Field Services/Live Oak, L.P.

 

TX 800060858

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Field Services/Karnes, L.P.

 

TX 800324300

 

Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

.01   GPU
999.99 LPU

 

Restricted

Copano Pipelines/South Texas, L.P.

 

TX 11010710

 

Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Pipelines/Upper Gulf Coast, L.P.

 

TX 9617110

 

Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Pipelines/Hebbronville, L.P.

 

TX 14502810

 

Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Energy Services/Upper Gulf Coast, L.P.

 

TX 9617210

 

Copano Energy Services GP, L.L.C.
CPG LP Holdings, L.L.C.

 

20    GPU
980  LPU

 

Restricted

Copano Pipelines/Texas Gulf Coast, L.P.

 

TX 13728110

 

Copano Pipelines (Texas) GP, L.L.C.
CPG LP Holdings, L.L.C.

 

2%   GPI
98% LPI

 

Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction &
Formation ID#

 

Owner

 

Ownership
Interest

 

Restricted/
Unrestricted

Copano Energy Services/Texas Gulf Coast, L.P.

 

TX 13728210

 

Copano Energy Services (TX) GP, L.L.C. CPG LP Holdings, L.L.C.

 

2%    GPI
98%  LPI

 

Restricted

Nueces Gathering, L.L.C.

 

TX 800079790

 

Copano Field Services/Agua Dulce, L.P.

 

100% MI

 

Unrestricted

Estes Cove Facilities, L.L.C.

 

TX 07045019

 

Copano Pipelines/South Texas, LP
Copano Field Services/Copano Bay, L.P.

 

2%   MI
98% MI

 

Unrestricted

Copano Field Services/Central Gulf Coast GP, L.L.C.

 

DE 3876773

 

Copano Pipelines Group, L.L.C.

 

1,000 LLCU

 

Restricted

Copano Field Services/Central Gulf Coast, L.P.

 

TX 13656510

 

CFS/Central Gulf Coast GP, L.L.C.
CPG LP Holdings, L.L.C.

 

.01    GPU
999.99 LPU

 

Restricted

Copano Houston Central, L.L.C.

 

DE 3396043

 

Copano Energy, L.L.C.

 

900,000 LLCU

 

Restricted

Copano NGL Services GP, L.L.C.

 

DE 3876781

 

Copano Houston Central, L.L.C.

 

1,000 LLCU

 

Restricted

Copano Processing GP, L.L.C.

 

DE 3876783

 

Copano Houston Central, L.L.C.

 

1,000 LLCU

 

Restricted

CHC LP Holdings, L.L.C.

 

DE 3876782

 

Copano Houston Central, L.L.C.

 

1,000 LLCU

 

Restricted

Copano NGL Services, L.P.

 

TX 13656610

 

Copano NGL Services GP, L.L.C.
CHC LP Holdings, L.L.C.

 

.01  GPU
999.99 LPU

 

Restricted

Copano Processing, L.P.

 

TX 13656410

 

Copano Processing GP, L.L.C.
CHC LP Holdings, L.L.C.

 

.01  GPU
999.99 LPU

 

Restricted

Copano/Webb-Duval Pipeline GP, L.L.C.

 

DE 3859219

 

Copano Energy, L.L.C.

 

100% MI

 

Restricted

CWDPL LP Holdings, L.L.C.

 

DE 3876770

 

Copano Energy, L.L.C.

 

1,000 MU

 

Restricted

Copano/Webb-Duval Pipeline, L.P.

 

DE 2146807

 

Copano/Webb-Duval P GP, L.L.C. CWDPL LP Holdings, L.L.C.

 

0.001% GPI
99.999% LPI

 

Restricted

Webb/Duval Gatherers

 

 

 

Copano/Webb-Duval Pipeline, L.P.

 

62.5% GPI

 

Unrestricted

CPNO Services GP, L.L.C.

 

DE 3903915

 

Copano Energy, L.L.C.

 

100% MI

 

Restricted

CPNO Services LP Holdings, L.L.C.

 

DE 3903964

 

Copano Energy, L.L.C.

 

100% MI

 

Restricted

CPNO Services, L.P.

 

TX 800433302

 

CPNO Services GP, L.L.C.
CPNO Services LP Holdings, L.L.C.

 

0.001% GPI 99.999% LPI

 

Restricted

Copano Energy/Rocky Mountains and Mid-Continent, L.L.C.

 

DE 3985803

 

Copano Energy, L.L.C.

 

100% MI

 

Restricted

ScissorTail Energy, LLC

 

DE 3238223

 

Copano Energy/Rocky Mountains and Mid-Continent, L.L.C.

 

100% MI

 

Restricted

Southern Dome, LLC

 

DE 3899484

 

ScissorTail Energy, LLC

 

73% MI(1)

 

Unrestricted

Copano Energy Finance Corporation

 

DE 4000518

 

Copano Energy, L.L.C.

 

1,000 CS

 

Restricted

Copano Risk Management, L.P.

 

TX 800521188

 

CPNO Services GP, L.L.C.
CPNO Services LP Holdings, L.L.C.

 

0.001% GPI
99.999% LPI

 

Restricted

 

--------------------------------------------------------------------------------


 

 

MI – Membership Interest

 

MU – Membership Units

 

CS – Common Stock

 

 

 

 

 

GPI – General Partner Interest

 

GPU – General Partner Units

 

LLCU – LLC Units

 

 

 

 

 

LPI – Limited Partner Interest

 

LPU - Limited Partner Units

 

 

 

--------------------------------------------------------------------------------

(1)  ScissorTail Energy, LLC is obligated to make 100% of capital contributions
until such time as its capital account balance equals 73% of the aggregate
capital account balances of the members.

 

Part (b).  Other Equity Investments.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Liens granted in connection with the liabilities described in Items 1-3 of
Schedule 5.05

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

Indebtedness in connection with the following capital lease for two compressor
units:  Schedule No. 4, dated February 8, 2002, to Master Finance Lease dated
August 14, 2001 between Caterpillar Financial Services Corporation and
ScissorTail Energy, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.11

 

PROHIBITED CONTRACTS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

2727 Allen Parkway, Suite 1200
Houston, Texas 77019

 

Attention:  Matt Assiff
Telephone:  713-621-9547
Telecopier:  713-621-9545
Electronic Mail: matt.assiff@copanoenergy.com
Website Address:  www.copanoenergy.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments):
Banc of America Bridge LLC
101 North Tryon Street
Mail Code:  NC1-001-15-04
Charlotte, North Carolina  28255
Attention:  Melissa Mullis
Telephone:  (704) 386-9372
Telecopier:  (704) 264-2445
Electronic Mail:  Melissa.mullis@bankofamerica.com

 

Wire Instructions:
Bank of America

New York, New York

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: Copano Energy LLC Bridge

 

Other Notices to Administrative Agent:
Banc of America Bridge LLC
100 North Tryon Street
Mail Code:  NC1-007-13-06
Charlotte, North Carolina  28255-0001
Attention:  Coleigh McKay
Telephone:  (704) 387-4054
Telecopier:  (704) 409-0174
Electronic Mail:  Coleigh.b.mckay@bankofamerica.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of the same Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignee Fee
will be $3,500 plus the amount set forth below: 

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BRIDGE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                                 or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Bridge Loan Agreement, dated as of August 1,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders and other agents
from time to time party thereto, and Banc of America Bridge LLC, as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Bridge Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ROLLOVER NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                               or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Bridge Loan Agreement, dated as of August 1,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders and other agents
from time to time party thereto, and Banc of America Bridge LLC, as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Rollover Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:               ,

 

To:          Banc of America Bridge LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement, dated as of August 1,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among COPANO ENERGY, L.L.C., a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and Banc of America Bridge LLC, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                              of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
a Registered Public Accounting Firm required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

--------------------------------------------------------------------------------


 

[select one:]

[to the knowledge of the undersigned after due inquiry during such fiscal
period, the Borrower performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

 

–or–

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

1.             The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of the
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

2.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate in all material respects on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                                                                           ,
                                   .

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                               (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 7.21(a) – Fixed Charge Coverage Ratio.

 

 

 

II.

 

Section 7.21(b) – Consolidated Interest Coverage Ratio.

 

 

 

III.

 

Section 7.21(c) – Consolidated Senior Leverage Ratio.

 

 

 

IV.

 

Section 7.21(d) – Consolidated Total Leverage Ratio.

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                           (“Statement Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Net Income

 

 

 

 

 

 

 

 

 

 

 

+ distributions received

 

 

 

 

 

 

 

 

 

 

 

- equity earnings

 

 

 

 

 

 

 

 

 

 

 

+ equity losses

 

 

 

 

 

 

 

 

 

 

 

= Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses

 

 

 

 

 

 

 

 

 

 

 

- income tax credits

 

 

 

 

 

 

 

 

 

 

 

- non-cash income

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Bridge Loan Agreement identified below (the
“Bridge Loan Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Bridge Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Bridge Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.                                      Assignor:              
                                                            

 

2.                                      Assignee:              
                                                             [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.                                      Borrower:              Copano Energy,
L.L.C.

 

4.                                      Administrative Agent: Banc of America
Bridge LLC, as the administrative agent under the Bridge Loan Agreement

 

5.                                      Bridge Loan Agreement:    Bridge Loan
Agreement, dated as of August 1, 2005, among Copano Energy, L.L.C., the Lenders
from time to time party thereto, and Banc of America Bridge LLC, as
Administrative Agent

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP Number

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.                                  Trade Date:         
                                    

 

Effective Date:                                           , 20       [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Consented to:

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC, as

 

 

Arranger

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Bridge Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Bridge Loan Agreement, (ii)
it meets all requirements of an Eligible Assignee under the Bridge Loan
Agreement (subject to receipt of such consents as may be required under the
Bridge Loan Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Bridge Loan Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Bridge Loan Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section           thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Bridge Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

4

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

(See attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

OPINION MATTERS

 

The matters contained in the following Sections of the Bridge Loan Agreement
should be covered by the legal opinion:

 

•

Section 5.01(a), (b) and (c)

 

 

•

Section 5.02

 

 

•

Section 5.03

 

 

•

Section 5.04

 

 

•

Section 5.06

 

 

•

Section 5.14(b)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.             I am the chief financial officer of Copano Energy, L.L.C., a
Delaware limited liability company (“Borrower”).

 

2.             Reference is made to that certain Bridge Loan Agreement, dated as
of August 1, 2005 (as it may be amended, supplemented or otherwise modified, the
“Bridge Loan Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among BORROWER, the LENDERS
party thereto from time to time and BANC OF AMERICA BRIDGE LLC as Administrative
Agent.

 

3.             I have reviewed the terms and provisions of the Bridge Loan
Agreement, together with each of the Loan Documents, and, in my opinion, have
made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

 

4.             Based upon my review and examination described in paragraph 3
above, I certify that as of the date hereof, upon giving effect to the execution
of the Bridge Loan Agreement and the other Loan Documents by the Borrower and
each Guarantor that is a party thereto, the consummation of the transactions
contemplated thereby, the consummation of the transactions contemplated by the
Credit Facility Loan Documents and the consummation of the Acquisition, the
Borrower and each Guarantor is Solvent.

 

The foregoing certifications are made and delivered as of August 1, 2005.

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Matthew J. Assiff

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

RISK MANAGEMENT POLICY

 

(See attached)

 

--------------------------------------------------------------------------------